































OFFICE LEASE




150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA






















150 SPEAR STREET, LLC,


a Delaware limited liability company, as Landlord,
and CASTLIGHT HEALTH, INC.,
a Delaware corporation, as Tenant



S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1
ARTICLE 2 LEASE TERM
3
ARTICLE 3 BASE RENT
5
ARTICLE 4 ADDITIONAL RENT
5
ARTICLE 5 USE OF PREMISES
10
ARTICLE 6 SERVICES AND UTILITIES
13
ARTICLE 7 REPAIRS
15
ARTICLE 8 ADDITIONS AND ALTERATIONS
15
ARTICLE 9 COVENANT AGAINST LIENS
17
ARTICLE 10 INSURANCE
18
ARTICLE 11 DAMAGE AND DESTRUCTION
20
ARTICLE 12 NONWAIVER
22
ARTICLE 13 CONDEMNATION
22
ARTICLE 14 ASSIGNMENT AND SUBLETTING
23
ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
27
ARTICLE 16 HOLDING OVER
28
ARTICLE 17 ESTOPPEL CERTIFICATES
28
ARTICLE 18 SUBORDINATION
29
ARTICLE 19 DEFAULTS; REMEDIES
30
ARTICLE 20 COVENANT OF QUIET ENJOYMENT
32
ARTICLE 21 SECURITY DEPOSIT
32
ARTICLE 22 SIGNS
33
ARTICLE 23 COMPLIANCE WITH LAW
34
ARTICLE 24 LATE CHARGES
34
ARTICLE 25 LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
35
ARTICLE 26 ENTRY BY LANDLORD
35
ARTICLE 27 TENANT PARKING
36
ARTICLE 28 MISCELLANEOUS PROVISIONS
37
 
 
EXHIBIT A - OUTLINE OF PREMISES
 
EXHIBIT B - TENANT WORK LETTER
 
EXHIBIT C - NOTICE OF LEASE TERM DATES
 
EXHIBIT D - RULES AND REGULATIONS
 
 
 
RIDER 1 - RIGHT OF FIRST OFFER
 
RIDER 2 - LETTER OF CREDIT RIDER
 













(i)

S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA
OFFICE LEASE
This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between 150 Spear Street, LLC, a Delaware limited liability company
("Landlord"), and CASTLIGHT HEALTH, INC., a Delaware corporation ("Tenant").






SUMMARY OF BASIC LEASE INFORMATION


TERMS OF LEASE
DESCRIPTION


1. Date:


May 7, 2015


2. Premises


2.1 Building:


150 Spear Street, San Francisco, California


2.2 Premises:


Approximately 36,333 rentable square feet of space located on the 2nd, 4th and
5th floors of the Building and commonly known as Suites 200, 400, 500 and 575,
as further set forth in
Exhibit A to this Lease. Suites 200 and 400 constitute approximately 29,020
rentable square feet and are collectively referred to as the "Phase I Premises"
and Suites 500 and 575 constitute approximately 7,313 rentable square feet and
are collectively referred to as the "Phase II Premises".


2.3 Project:


The Building is part of an office project known as 150 Spear Street, San
Francisco, California, as further set forth in Section 1.1.2 of this Lease.


3. Lease Term
(Article 2)


3.1 Length of Term:


Phase I Premises: Seventy-two (72) full calendar months.


Phase II Premises: Sixty-four (64) full calendar months.


3.2 Lease Commencement Date:


July 1, 2015 for Phase I Premises.


March 15, 2016 for Phase II Premises.


3.3 Lease Expiration Date:


June 30, 2021




BLI - 1
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



4.    Base Rent for Phase I Premises (Article 3):


 
Months of
Lease Term
Annual
Base Rate
Monthly
Installment
of Base Rate
Months 1 – 12*
$56.00 psf/yr
$135,426.66*
Months 13 – 24
$57.68 psf/yr
$139,489.46
Months 25 – 36
$59.41 psf/yr.
$143,673.18
Months 37 – 48
$61.19 psf/yr
$147,977.81
Months 49 – 60
$63.03 psf/yr
$152,427.55
Months 61 – 72
$64.92 psf/yr.
$156,998.20



*Tenant shall not be obligated to pay monthly Base Rent for the first two (2)
months of the Lease Term for the Phase I Premises (the “Phase I Premises Abated
Base Rent”) so long as Tenant is not in default under the Lease after the
expiration of applicable notice and grace periods, as more particularly
described in the immediately following sentence. If, at any time, Tenant is in
default of any term, condition or provision of this Lease beyond applicable
notice and grace periods that results in the Landlord exercising any of its
remedies pursuant to Article 19, then as part of the recovery set forth in
Article 19, Landlord shall be entitled to the recovery of the unamortized
balance of the Phase I Premises Abated Base Rent (with the Phase I Premises
Abated Base Rent to be amortized on a straight line basis over the initial 72
month Lease Term with respect to the Phase I Premises, and the unamortized
balance thereof to be determined based upon the unexpired portion of the initial
Lease Term with respect to the Phase I Premises as of the date of Tenant's
default).


Base Rent for Phase II Premises (Article 3):
Months of
Lease Term
Annual
Base Rent
Monthly
Installment
of Base Rent
Months 1 – 12*
$56.00 psf/yr.
$34,127.33*


Months 13 – 24


$57.68 psf/yr.
$35,151.15


Months 25 – 36


$59.41 psf/yr.
$36,205.44


Months 37 – 48


$61.19 psf/yr.
$37,290.21


Months 49 – 60


$63.03 psf/yr.
$38,411.53


Months 61 – 64


$64.92 psf/yr.
$39,563.33



*Tenant shall not be obligated to pay monthly Base Rent for the first month of
the Lease Term for the Phase II Premises (the “Phase II Premises Abated Base
Rent”) so long as Tenant is not in default under the Lease after the expiration
of applicable notice and grace periods, as more particularly described in the
immediately following sentence. If, at any time, Tenant is in default of any
term, condition or provision of this Lease beyond applicable notice and grace
periods that results in the Landlord exercising any of its remedies pursuant to
Article 19, then as part of the recovery set forth in Article 19, Landlord shall
be entitled to the recovery of the unamortized balance of the Phase II Premises
Abated Base Rent (with the Phase II Premises Abated Base Rent to be amortized on
a straight line basis over the initial 64 month Lease Term with respect to the
Phase II Premises, and the unamortized balance thereof to be determined based
upon the unexpired portion of the initial Lease Term with respect to the Phase
II Premises as of the date of Tenant's default).



BLI - 2
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



5. Base Year
(Article 4):
Calendar year 2015.


6. Tenant's Share (Article ):


Approximately 13.70% with respect to the entire Premises (36,333 rsf of
Premises/265,121 rsf of Building). Approximately 10.95% with respect to the
Phase I Premises (29,020 rsf of Phase I Premises/265,121 rsf of Building).
Approximately 2.75% with respect to the Phase II Premises (7,313 rsf of Phase II
Premises/265,121 rsf of Building).


7. Permitted Use
(Article 5):


Subject to the limitations imposed under Section 5 of this Lease, general office
use only.


8. Security Deposit
(Article 21):


$508,662.00.


9. Letter of Credit Amount (Section 1.5):


$1,000,000.00


10. Parking Spaces
(Article 27):


Zero


11. Address of Tenant for Notices (Section 28.19):


Castlight Health, Inc. Two Rincon Center
121 Spear Street, Suite 300
San Francisco, California 94105 Attention: General Counsel


(Prior to Lease Commencement Date)
 
and

Castlight Health, Inc.
150 Spear Street, Suite 200
San Francisco, California 94105 Attention: General Counsel
With a copy to: Castlight Health, Inc.
Two Rincon Center
121 Spear Street, Suite 300
San Francisco, California 94105 Attention: General Counsel

(After Lease Commencement Date)


12. Address of Landlord


BLI - 3
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



12.1 Address of Landlord for Notices (Section 28.19):
150 Spear Street, LLC
c/o Principal Real Estate Investors
801 Grand Avenue – Department H-137 Des Moines, IA 50392-1370
Attn: Western CRE-Equities Team


with a copy to:


Colliers International
150 Spear Street, Suite 575 San Francisco, CA 94105 Attention: Property Manager


12.2 Address of Landlord for Rent Payments (Article 3):


Principal Life Insurance Company dba 150 Spear Street, LLC
Property: 122610
P.O. Box 310300
Des Moines, IA 50331-0300


13. Broker(s)
(Section 28.25):


Colliers International representing Landlord and Savills Studley, representing
Tenant.






BLI - 4
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------





ARTICLE 1


PREMISES, BUILDING, PROJECT, AND COMMON AREAS


1.1    Premises, Building, Project and Common Areas.


1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The outline of the Premises is set forth in Exhibit A attached
hereto and the Premises contain approximately the number of rentable square feet
as set forth in Section 2.2 of the Summary. The parties hereto agree that the
lease of the Premises is upon and subject to the terms, covenants and conditions
herein set forth, and Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of such terms, covenants and
conditions by it to be kept and performed and that this Lease is made upon the
condition of such performance. The parties hereto hereby acknowledge that the
purpose of Exhibit A is to show the approximate location of the Premises in the
"Building," as that term is defined in Section 1.1.2 below, only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the "Common Areas," as that term is defined in Section 1.1.3 below,
or the elements thereof or of the accessways to the Premises or the "Project,"
as that term is defined in Section 1.1.2 below. Except as specifically set forth
in this Lease and in the Tenant Work Letter attached hereto as Exhibit B (the
"Tenant Work Letter"), Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises and
Tenant shall accept the Premises in its "AS-IS" condition on the applicable date
of delivery, provided the Premises is in substantially its condition as of the
date of this Lease (i.e. there has been no material damage or destruction to the
Premises). Tenant also acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty regarding the condition of the
Premises, the Building or the Project or with respect to the suitability of any
of the foregoing for the conduct of Tenant's business, except as specifically
set forth in this Lease and the Tenant Work Letter. The taking of possession of
the Premises by Tenant shall conclusively establish that the Premises and the
Building were at such time in good and sanitary condition and repair, subject to
latent defects. Notwithstanding the foregoing, on the date of delivery of any
portion of the Premises to Tenant, Landlord shall deliver such portion of the
Premises in broom clean condition, free of all personal property and debris, and
with the Base Building (as defined below) and the existing Building systems and
equipment in good working condition and Tenant shall have a review period of
sixty (60) days from such delivery date (the "Review Period") to confirm such
condition. In the event that Tenant notifies Landlord during the Review Period,
in writing, of any of the foregoing items that are not in good working
condition, Landlord shall use commercially reasonable efforts to cause such
items to be promptly repaired to the extent that any deficiencies to such
systems are not caused by the acts or omissions of Tenant or any of Tenant's
Representatives (as defined below), or any Alterations performed by or on behalf
of Tenant. If Tenant fails to timely deliver to Landlord such written notice of
Building systems or equipment not in good working condition within the Review
Period, Landlord shall have no obligation to perform any such work thereafter,
except as otherwise expressly provided in this Lease.
1.1.2    The Building and the Project. The Premises are a part of the building
set forth in Section 2.1 of the Summary (the "Building"). The Building is part
of an office project known as 150 Spear Street, San Francisco, California. The
term "Project," as used in this Lease, shall mean (i) the Building and the
Common Areas, (ii) the land (which is improved with landscaping, parking
facilities and other improvements) upon which the Building and the Common Areas
are located, and (iii) at Landlord's discretion, any additional real property,
areas, land, buildings or other improvements added thereto from time to time and
designated as part of the Project.
1.1.3    Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together with such
other portions of the Project designated by Landlord, in its discretion,
including certain areas designated for the exclusive use of certain tenants, or
to be shared by Landlord and certain tenants, are collectively referred to
herein as the "Common Areas"). The manner in which the Common Areas are
maintained and operated shall be at the sole discretion of Landlord and the use
thereof shall be subject to such rules, regulations and restrictions as Landlord
may make from time to time. Landlord reserves the right to close temporarily,
make alterations or additions to,

1
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



or change the location of elements of the Project and the Common Areas. In
connection with any work by Landlord in, and alterations or improvements to the
Common Areas, Landlord shall use commercially reasonable efforts to minimize any
material adverse interference with Tenant's business at the Premises, and any
unreasonable interference with Tenant's access to the Premises, as a result
thereof.
1.2    Rentable Square Feet of Premises and Building. For purposes of this
Lease, "rentable square feet" in the Premises, the Building and the Project, as
the case may be, has been calculated in accordance with the Standard Method for
Measuring Floor Area in Office Buildings (ANSI Z65.1-1996) promulgated by the
Building Owners And Managers Association (BOMA) ("Measurement Standard").
Notwithstanding anything to the contrary set forth in Section 2.2 of the Summary
or elsewhere in this Lease, the rentable area of the Premises is subject to
verification by Landlord's space planner pursuant to the Measurement Standard
after Landlord's approval of the "Final Space Plan," as that term is defined in
Section 3.2 of the Tenant Work Letter; provided, however, that in the event of
any such adjustment to the rentable area of the Premises, the Building and/or
the Project, the Base Rent payable by Tenant during the initial Lease Term shall
not be modified in accordance with such subsequent determination. The
determination of Landlord's space planner shall be conclusive and binding upon
the parties and shall be confirmed by written notice from Landlord to Tenant. In
the event that Landlord's space planner determines that the rentable area of the
Premises shall be different from that set forth in Section 2.2 of the Summary,
then all amounts, percentages and figures appearing or referred to in this Lease
based upon such incorrect rentable area (including, without limitation, the
amounts of "Base Rent," the "Security Deposit" and the "Tenant Improvement
Allowance," and "Tenant's Share," as those terms are defined in this Lease,
respectively) shall be modified in accordance with such determination.
Notwithstanding the foregoing, Landlord may remeasure the Building and/or the
Project, from time to time, in accordance with the Measurement Standard and if
the rentable area of the Premises, the Building and/or the Project shall change
as measured in such remeasurement, then the rentable area of the Premises and/or
the Building, as the case may be, shall be appropriately adjusted as of the date
of such remeasurement based upon the written verification by Landlord's space
planner of such revised rentable area; provided, however, that in the event of
any such adjustment to the rentable area of the Premises, the Building and/or
the Project, the Base Rent payable by Tenant during the initial Lease Term shall
not be modified in accordance with such subsequent determination.
1.3    Early Access. Landlord shall permit Tenant to access and enter portions
of the Premises prior to the applicable Lease Commencement Date and commencement
of payment of Rent with respect to such spaces as provided in the following
sentence. Tenant shall be granted access to: the Suite 400 portion of the Phase
I Premises on the mutual execution and delivery of this Lease and the Phase II
Premises (i.e., Suite 500 and Suite 575) on November 15, 2015 (the "Early Entry
Dates"), solely for purposes of installing the Tenant Improvements. Such limited
purpose entry and use of the Premises by Tenant shall be at Tenant's sole risk
and shall also be subject to all of the provisions of this Lease including, but
not limited to, the requirement to obtain the insurance required pursuant to
this Lease and to deliver insurance certificates as required herein.
Notwithstanding the immediately preceding sentence, Tenant shall not be required
to pay Rent (including any utilities costs incurred) prior to the applicable
Lease Commencement Date. In addition to the foregoing, Landlord shall have the
right to impose such additional reasonable conditions on Tenant's early entry as
Landlord shall deem reasonably appropriate. Landlord and Tenant acknowledge that
Tenant is currently in possession of the Suite 200 portion of the Phase I
Premises pursuant to a sublease between Fitbit, Inc., as sublandlord, and
Tenant, as subtenant, the term of which expires on June 30, 2015, and that
Tenant shall thereafter continue in possession of, and lease directly from
Landlord, the Suite 200 portion of the Phase I Premises pursuant to this Lease.
1.4    Existing Tenant Contingency. Tenant hereby acknowledges that the Suite
500 portion of the Premises are presently being occupied by Net Impact, a
California corporation (the "Existing Tenant"). Landlord's delivery to Tenant of
possession of the Suite 500 portion of the Phase II Premises by the anticipated
Early Entry Date set forth above with respect to such space is contingent upon
the Existing Tenant vacating the Premises and surrendering possession thereof to
Landlord by September 30, 2015. Tenant acknowledges and agrees that if Landlord
cannot deliver to Tenant possession of the Suite 500 portion of the Phase II
Premises on the anticipated Early Entry Date, Landlord shall neither be subject
to any liability nor shall the validity of the Lease be affected.
Notwithstanding the foregoing or anything to the contrary in this Lease, if for
any reason Landlord fails to deliver possession of any portion of the Premises
by the applicable Early Entry Date (other than the Suite 200 portion of the
Phase I Premises, for which there is no Early Entry Date), the Lease
Commencement Date with respect to such portion of the Premises shall be extended
by one (1) day for
each day between the applicable Early Entry Date and the date that possession of
the applicable portion of the Premises

2
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



is actually delivered to Tenant.
1.5    Letter of Credit. On or before the date that is ten (10) days after the
mutual execution and delivery of this Lease, and as a condition precedent to the
effectiveness of this Lease, Tenant shall deliver to Landlord an original Letter
of Credit ("Letter of Credit") meeting the requirements set forth in the Letter
of Credit Rider attached hereto. Tenant hereby acknowledges that Landlord would
not enter into this Lease without Tenant's delivery of the Letter of Credit as
required herein. In the event Tenant is unable to timely deliver the Letter of
Credit as required herein, Tenant may satisfy the provisions of this Section 1.5
by the delivery to Landlord of an additional One Million Dollars ($1,000,000.00)
cash to be held under this Lease as an additional Security Deposit (the
"Additional Security Deposit") which additional deposit shall be subject to the
terms of Article 21 of the Lease. The Additional Security Deposit shall be
returned to Tenant promptly following Landlord's receipt of a Letter of Credit
meeting the requirements set forth in the Letter of Credit Rider.




ARTICLE 2


LEASE TERM


2.1    Lease Term. The terms and provisions of this Lease shall be effective as
of the date of this Lease. The term of this Lease (the "Lease Term") with
respect to the applicable Phase of the Premises shall be for approximately the
number of months set forth in Section 3.1 of the Summary, shall commence on the
applicable Lease Commencement Date (as set forth in Section 3.2 of the Summary)
and terminate on the Lease Expiration Date (as set forth in Section 3.3 of the
Summary), unless this Lease is sooner terminated or extended as hereinafter
provided. For purposes of this Lease, the term "Lease Year" shall mean each
consecutive twelve (12) month period during the applicable Lease Term; provided,
however, that the last Lease Year shall end on the Lease Expiration Date. At any
time during the Lease Term, Landlord may deliver to Tenant a notice, in
substantially the form set forth in Exhibit C attached hereto, as a confirmation
only of the information set forth therein, which Tenant shall execute and return
to Landlord within ten (10) days of receipt thereof; provided, however, that
Tenant's failure to execute and return such notice to Landlord within such time
shall be conclusive proof upon Tenant that the information set forth in such
notice is as specified therein.


2.2    Option to Extend.
2.2.1    Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in this Section 2.2, Tenant shall have one (1) option
("Option") to extend the Lease Term for five (5) years (the "Extended Term").


2.2.2    Tenant's Option Notice. Tenant shall have the right to deliver written
notice to Landlord of its intent to exercise the Option (the "Option Notice").
If Landlord does not receive an Option Notice from Tenant on a date which is
neither more than fifteen (15) months nor less than twelve (12) months prior to
the initial Lease Expiration Date, all rights under this Option shall
automatically terminate and shall be of no further force or effect. Upon the
proper exercise of the Option, subject to the provisions, limitations and
conditions set forth in Section 2.2.5 below, the initial Lease Term shall be
extended for the Extended Term.


2.2.3    Establishing the Initial Monthly Base Rent for the Extended Term. The
initial monthly Base Rent for the Extended Term shall be equal to the then Fair
Market Rental Rate, as hereinafter defined. As used herein, the "Fair Market
Rental Rate" payable by Tenant for the Extended Term shall mean the Base Rent
for the highest and best use for comparable space at which non-equity tenants,
as of the commencement of the lease term for the Extended Term, will be leasing
non-sublease, non-equity, unencumbered space comparable in size, location and
quality to the Premises for a comparable term, which comparable space is located
in the Building and in other comparable first- class buildings in the vicinity
of the Building including other first-class office buildings in the San
Francisco Central Business District office market, taking into consideration all
free rent, tenant improvement allowances, brokerage commissions and other
out-of-pocket concessions generally being granted at such time for such
comparable space, including the condition and value of existing tenant
improvements in the Premises. The Fair Market Rental Rate shall include the
periodic rental increases that

3
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



would be included for space leased for the period of the Extended Term.


If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extended Term within ten (10) days of receipt by Landlord of the Option
Notice for the Extended Term, Landlord and Tenant each, at its cost and by
giving notice to the other party, shall appoint a competent and impartial
commercial real estate broker (hereinafter "broker") with at least five (5)
years' full-time commercial real estate brokerage experience in the geographical
area of
the Premises to set the Fair Market Rental Rate for the Extended Term. If either
Landlord or Tenant does not appoint a broker within ten (10) days after the
other party has given notice of the name of its broker, the single broker
appointed shall be the sole broker and shall set the Fair Market Rental Rate for
the Extended Term. If two (2) brokers are appointed by Landlord and Tenant as
stated in this paragraph, they shall meet promptly and attempt to set the Fair
Market Rental Rate. In addition, if either of the first two (2) brokers fails to
submit their opinion of the Fair Market Rental Rate within the time frames set
forth below, then the single Fair Market Rental Rate submitted shall
automatically be the initial monthly Base Rent for the Extended Term and shall
be binding upon Landlord and Tenant. If the two (2) brokers are unable to agree
within ten (10) days after the second broker has been appointed, they shall
attempt to select a third broker, meeting the qualifications stated in this
paragraph within ten (10) days after the last day the two (2) brokers are given
to set the Fair Market Rental Rate. If the two (2) brokers are unable to agree
on the third broker, either Landlord or Tenant by giving ten (10) days' written
notice to the other party, can apply to the Presiding Judge of the Superior
Court of the county in which the Premises is located for the selection of a
third broker who meets the qualifications stated in this paragraph. Landlord and
Tenant each shall bear one-half (½) of the cost of appointing the third broker
and of paying the third broker's fee. The third broker, however selected, shall
be a person who has not previously acted in any capacity for either Landlord or
Tenant. Within fifteen (15) days after the selection of the third broker, the
third broker shall select one of the two Fair Market Rental Rates submitted by
the first two brokers as the Fair Market Rental Rate for the Extended Term. The
determination of the Fair Market Rental Rate by the third broker shall be
binding upon Landlord and Tenant.


In no event shall the monthly Base Rent for the period of the Extended Term be
less than the highest monthly Base Rent charged during the initial Lease Term.
Upon determination of the initial monthly Base Rent for the Extended Term in
accordance with the terms outlined above, Landlord and Tenant shall immediately
execute an amendment to this Lease. Such amendment shall set forth among other
things, the initial monthly Base Rent for the Extended Term and the actual
commencement date and expiration date of the Extended Term. Tenant shall have no
other right to extend the Lease Term under this Section 2.2 unless Landlord and
Tenant otherwise agree in writing.


2.2.4    Condition of Premises and Brokerage Commissions for the Extended Term.
If Tenant timely and properly exercises the Option, in strict accordance with
the terms contained herein: (i) Tenant shall accept the Premises in its then
"As-Is" condition and, accordingly, Landlord shall not be required to perform
any additional improvements to the Premises; and (ii) Tenant hereby agrees that
it will be solely responsible for any and all brokerage commissions and finder's
fees payable to any broker now or hereafter procured or hired by Tenant or who
otherwise claims a commission based on any act or statement of Tenant ("Tenant's
Renewal Broker") in connection with such Option. Tenant hereby further agrees
that Landlord shall in no event or circumstance be responsible for the payment
of any such commissions and fees to Tenant's Renewal Broker, and Tenant shall
indemnify, defend and hold Landlord free and harmless against any liability,
claim, judgment, or damages with respect thereto, including attorneys' fees and
costs.


2.2.5    Limitations On, and Conditions To, Extension Option. The Option
provided for herein is personal to Tenant and may not be assigned, voluntarily
or involuntarily, separate from or as part of the Lease other than to a
Permitted Transferee (as defined below). At Landlord's option, all rights of
Tenant under this Section 2.2 shall terminate and be of no force or effect if
any of the following individual events occur or any combination thereof occur:
(i) Tenant has been in monetary default at any time during the Lease Term
(beyond the expiration of all applicable notice and cure periods), or is in
default of any provision of the Lease (beyond the expiration of all applicable
notice and cure periods) on the date Landlord receives an Option Notice; and/or
(ii) Tenant has assigned its rights and obligations under all or part of the
Lease other than to a Permitted Transferee or Tenant is then subleasing more
than thirty-three percent (33%) of the Premises other than to a Permitted
Transferee; and/or (iii) Tenant's financial condition is unacceptable to
Landlord at the time an Option Notice is delivered to Landlord (and if Tenant's
financial condition is sufficient at the time

4
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



of delivery of an Option Notice to satisfy the requirements necessary to burn
down the Letter of Credit Amount as provided in the Letter of Credit Rider, then
Tenant's financial condition shall be deemed acceptable to Landlord pursuant to
this clause); and/or (iv) Tenant has failed to exercise properly an Option in a
timely manner in strict accordance with the provisions of this Section 2.2;
and/or (v) Tenant's right to possession of all or any part of the Premises under
this Lease has been terminated, or if this Lease has been terminated earlier,
pursuant to the terms and provisions of this Lease.




ARTICLE 3
BASE RENT


From and after the applicable Lease Commencement Date, Tenant shall pay, without
prior notice or demand, to Landlord or Landlord's agent at the address set forth
in Section 12.2 of the Summary, or, at Landlord's option, at such other place as
Landlord may from time to time designate in writing, by a check for currency
which, at the time of payment, is legal tender for private or public debts in
the United States of America, base rent ("Base Rent") as set forth in Section 4
of the Summary, payable in equal monthly installments in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever. The Base Rent for the Premises for the first
full month of the Lease Term for which Base Rent is due hereunder shall be paid
at the time of Tenant's execution of this Lease. If any Rent payment date
(including the Lease Commencement Date) falls on a day of the month other than
the first day of such month or if any payment of Rent is for a period which is
shorter than one month, the Rent for any fractional month shall accrue on a
daily basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Rent. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.




ARTICLE 4
ADDITIONAL RENT


4.1    General Terms. In addition to paying the Base Rent specified in Article 3
of this Lease, commencing on January 1, 2016, Tenant shall pay "Tenant's Share"
of the annual "Direct Expenses," as those terms are defined in Sections 4.2.6
and 4.2.2 of this Lease, respectively, which are in excess of the amount of
Direct Expenses applicable to the "Base Year," as that term is defined in
Section 4.2.1 below; provided, however, that in no event shall any decrease in
Direct Expenses for any Expense Year below Direct Expenses for the Base Year
entitle Tenant to any decrease in Base Rent or any credit against sums due under
this Lease. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the "Additional Rent", and the Base Rent
and the Additional Rent and all other sums payable by Tenant to Landlord
hereunder are herein collectively referred to as "Rent." All amounts due under
this Article 4 as Additional Rent shall be payable for the same periods and in
the same manner as the Base Rent. Without limitation on other obligations of
Tenant which survive the expiration of the Lease Term, the obligations of Tenant
to pay the Additional Rent provided for in this Article 4 shall survive the
expiration of the Lease Term.


4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
4.2.1    "Base Year" shall mean calendar year 2015.
4.2.2    "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
4.2.3    "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.



5
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



4.2.4    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following:
(i) the cost of supplying all utilities, the cost of operating, repairing,
maintaining, replacing, renovating and managing the
utility, telephone, communications, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of supplies, tools, equipment and maintenance and
service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project; (iv) the cost of landscaping, relamping, and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Project, or any portion thereof; (v) the costs incurred in
connection with the parking areas servicing the Project; (vi) fees and other
costs, including management fees (not to exceed five percent (5%) of Landlord's
gross rental receipts for the Building), consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance and repair of the Project; (vii) payments
under any equipment rental agreements and the fair rental value of any
management office space; (viii) wages, salaries and other compensation and
benefits, including taxes levied thereon, of all persons at or below the level
of senior property manager engaged in the operation, maintenance and security of
the Project; (ix) costs under any instrument pertaining to the sharing of costs
by the Project; (x) operation, repair, maintenance and replacement of all
systems and equipment and components thereof of the Building, provided that
capital improvements shall be limited as provided in clause (xv) below; (xi) the
cost of janitorial, alarm, security and other services; (xii) the costs of
repair, replacement and restoration of the Common Areas, including the costs of
replacement of wall and floor coverings, ceiling tiles and fixtures, curbs and
walkways; (xiii) the costs of repair to roofs and re-roofing, provided that
capital improvements shall be limited as provided in clause (xv) below; (xiv)
amortization (including interest on the unamortized cost) of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof; (xv) the cost of
capital improvements or other costs incurred in connection with the Project (A)
which are intended as a labor-saving device or to effect economies in the
operation or maintenance of the Project, or any portion thereof, (B) that are
required to comply with energy conservation programs, (C) that are made to the
Project after the date of this Lease and that are required under any
governmental law or regulation effective (or as first interpreted) after the
Lease Commencement Date; or (D) that are repairs, replacements or modifications
of existing improvements at the Project that are required to keep the Project in
good order and condition; provided, however, that any capital expenditure shall
be amortized with interest at the "prime rate" or "reference rate" announced
from time to time by Bank of America, N.T. & S.A., (or such reasonable
comparable national banking institution as is selected by Landlord in the event
Bank of America, N.T. & S.A., ceases to publish a prime rate or reference rate),
plus two percent (2%), over its useful life as reasonably determined by
Landlord;
(xvi) costs, fees, charges or assessments imposed by, or resulting from any
mandate imposed on Landlord by, any federal, state or local government for fire
and police protection, trash removal, community services, or other services
which do not constitute "Tax Expenses" as that term is defined in Section 4.2.5
below; and (xvii) payments under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs by the Building.


Notwithstanding the foregoing, Operating Expenses shall not, however, include:
(1) costs of leasing commissions, attorneys' fees and other costs and expenses
(including advertising and promotional costs) incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building; (2) costs (including permit, license and inspection costs)
incurred in renovating or otherwise improving, decorating or redecorating
rentable space for other tenants or vacant rentable space; (3) except as
otherwise provided in this Section 4.2.4, costs of principal and interest on
debt or amortization on any mortgages, and rent payable under any ground lease
of the Project; (4) except as otherwise provided in this Lease, the cost of any
capital improvements; (5) depreciation of the Building; (6) reserves for
expenses beyond those for current year anticipated expenses; (7) costs
associated with the investigation and/or remediation of Hazardous Materials
(hereafter defined) present in, on or about the Project, unless such costs and
expenses are the responsibility of Tenant as provided in Article 5 of this
Lease, in which event all such costs and expenses shall be paid solely by Tenant
in accordance with the provisions of Article 5; (8) costs to the extent Landlord
is reimbursed directly by other tenants of the Building, other third parties or
through insurance proceeds; (9) costs of correcting defects in, or significant
design error relating to, the initial design or construction of the Building;
(10) fines, penalties or interest incurred solely as a result of Landlord’s
gross negligence or willful misconduct; (11) costs incurred by Landlord to
comply with violations

6
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



of Applicable Law in effect as of the Lease Commencement Date and as interpreted
by applicable governmental authorities as of such date; and (12) the assessment
or billing of operating expenses that results in Landlord being reimbursed more
than one hundred percent (100%) of the total expenses for the calendar year in
question.


If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses (including Operating Expenses for the
Base Year) shall be deemed to be increased by an amount equal to the additional
Operating Expenses which would reasonably have been incurred during such period
by Landlord if it had at its own expense furnished such work or service to such
tenant. If the Project is not at least one hundred percent (100%) occupied
during all or a portion of the Base Year or any Expense Year, Landlord shall
make an appropriate adjustment to the variable cost components of Operating
Expenses for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been one hundred percent (100%) occupied; and
the amount so determined shall be deemed to have been the amount of Operating
Expenses for such year. Operating Expenses for the Base Year shall not include
market-wide labor-rate increases due to extraordinary circumstances, including,
but not limited to, boycotts and strikes, and utility rate increases due to
extraordinary circumstances including, but not limited to, conservation
surcharges, boycotts, embargoes or other shortages. Operating Expenses for the
Base Year shall include amortized costs relating to capital improvements,
provided that at such time as any such costs are no longer included in Operating
Expenses, such costs shall be excluded from the Base Year calculation of
Operating Expenses. In the event that, after the Base Year, a new category or
type of expense is included within Operating Expenses (but not in the Base Year)
and such new expense results in an annual increase in Operating Expenses of more
than five percent (5%), provided such new category or type of expense is not
required by law, governmental authority or Landlord's lender, then such new
category or type of expense shall be included in the Base Year as if such costs
first incurred by Landlord as a result thereof were incurred in the Base Year.


4.2.5    Taxes.
4.2.5.1    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.


4.2.5.2    Tax Expenses shall include, without limitation: (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost- sharing agreement for the purpose of augmenting or improving the quality
of services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross receipts or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; and (v) All of the real estate taxes
and assessments imposed upon or with respect to the Building and/or the Project.



7
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



4.2.5.3    Any costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. Except as set forth in Section 4.2.5.4 below, refunds of Tax Expenses
shall be credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable, provided
that in no event shall the amount to be refunded to Tenant for any such Expense
Year exceed the total amount paid by Tenant as Additional Rent under this
Article 4 for such Expense Year. If Tax Expenses for any period during the Lease
Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord, within ten
(10) days following submission to Tenant of an invoice from Landlord, Tenant's
Share of any such increased Tax Expenses included by Landlord as Building Tax
Expenses pursuant to the terms of this Lease. Notwithstanding anything to the
contrary contained in this Section 4.2.5 (except as set forth in Section 4.2.5.1
above), there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord's general or net income (as opposed to rents,
receipts or income attributable to operations at the Project),
(ii)any items included as Operating Expenses, and (iii) any items paid by Tenant
under Section 4.5 of this Lease.


4.2.5.4    Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be deducted from Tax Expenses nor included in
Direct Expenses for purposes of this Lease, and (ii) tax refunds under
Proposition 8 shall not be deducted from Tax Expenses nor refunded to Tenant,
but rather shall be the sole property of Landlord. Landlord and Tenant
acknowledge that this Section 4.2.5.4 is not intended to in any way affect
(A)the inclusion in Tax Expenses of the statutory two percent (2.0%) annual
increase in Tax Expenses (as such statutory increase may be modified by
subsequent legislation), or (B) the inclusion or exclusion of Tax Expenses
pursuant to the terms of Proposition 13, which shall be governed pursuant to the
terms of Sections 4.2.5.1 through 4.2.5.3 above.


4.2.6    "Tenant's Share" shall mean the percentage ratio that the number of
rentable square feet in the Premises bears to the number of rentable square feet
in the Building. If Tenant's Share shall be adjusted in accordance with Section
1.2 above at any time after the Base Year, then, as to the Expense Year in which
such change occurs, Tenant's Share for such Expense Year shall be determined on
the basis of the number of days during such Expense Year that each such Tenant's
Share was in effect.


4.3    Allocation of Direct Expenses. Landlord shall have the right, from time
to time, to equitably allocate some or all of the Direct Expenses for the
Project among different portions or occupants of the Project (the "Cost Pools"),
in an equitable manner in Landlord's reasonable discretion, provided that Cost
Pool adjustments are also made to the Base Year Direct Expenses so that items
are treated consistently in the Base Year as for each Expense Year. Such Cost
Pools may include, but shall not be limited to, the office space tenants of the
Project, and the retail space tenants of the Project. The Direct Expenses within
each such Cost Pool shall be allocated and charged to the tenants within such
Cost Pool in an equitable manner.


4.4    Calculation and Payment of Additional Rent. If for any Expense Year
ending or commencing within the Lease Term, Tenant's Share of Direct Expenses
for such Expense Year exceeds Tenant's Share of Direct Expenses applicable to
the Base Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1 below, and as Additional Rent, an amount equal to the excess (the
"Excess").


4.4.1    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall endeavor to give to Tenant within one hundred fifty (150) days following
the end of each Expense Year, a statement (the "Statement") which shall state
the Direct Expenses incurred or accrued for such preceding Expense Year, and
which shall indicate the amount of the Excess. Upon receipt of the Statement for
each Expense Year commencing or ending during the Lease Term, if an

8
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



Excess is present, Tenant shall pay, with its next installment of Base Rent due
or within fifteen (15) days, whichever is earlier to occur, the full amount of
the Excess for such Expense Year, less the amounts, if any, paid during such
Expense Year as "Estimated Excess," as that term is defined in Section 4.4.2
below. If the amounts paid by Tenant during an Expense Year as Estimated Excess
exceed the Excess for such Expense Year, then such difference shall be refunded
to Tenant within thirty (30) days, provided that any refund may, at Landlord's
option, be credited against Additional Rent next coming due under this Lease.
The failure of Landlord to timely furnish the Statement for any Expense Year
shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4; provided, however, if Landlord fails to provide a Statement within
one (1) year after the expiration of the Expense Year to which such Statement is
applicable, Landlord shall be deemed to have waived its right to collect any
Excess with respect to Operating Expenses (but not Tax Expenses) for such
Expense Year. Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Direct
Expenses for the Expense Year in which this Lease terminates, if an Excess is
present, Tenant shall pay to Landlord such amount within thirty (30) days of
receipt of an invoice, and if Tenant has overpaid Landlord shall pay to Tenant
such amount within thirty (30) days. The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease Term.


4.4.2    Statement of Estimated Direct Expenses.    In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated excess (the "Estimated Excess") as
calculated by comparing the Direct Expenses for such Expense Year, which shall
be based upon the Estimate, to the amount of Direct Expenses for the Base Year.
The failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Excess under this Article 4, nor shall Landlord be prohibited from
revising any Estimate Statement or Estimated Excess theretofore delivered at any
time during such Expense Year to take into account variations in the Estimate
made by Landlord. If pursuant to the Estimate Statement an Estimated Excess is
calculated for the then-current Expense Year, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Excess (such amount
referred to herein as the "True-Up Amount") for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this Section
4.4.2). Such fraction shall have as its numerator the number of months which
have elapsed in such current Expense Year, including the month of such payment,
and twelve (12) as its denominator. From and after Tenant's payment of the
True-Up Amount and continuing until a new Estimate Statement is furnished (which
Landlord shall have the right to deliver to Tenant at any time), Tenant shall
pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Excess set forth in the previous
Estimate Statement delivered by Landlord to Tenant pursuant to which the True-Up
Amount was calculated.


4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible.
4.5.1    Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant's equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof, Tenant shall
repay to Landlord, upon demand, the taxes so levied against Landlord or the
proportion of such taxes resulting from such increase in the assessment, as the
case may be.


4.5.2    If the tenant improvements in the Premises, whether installed and/or
paid for by Landlord or Tenant and whether or not affixed to the real property
so as to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1
above.


4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any
(i) rent tax or sales tax, service tax, transfer tax or value added tax, or any
other applicable tax on the rent or services herein

9
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



or otherwise respecting this Lease, (ii) taxes assessed upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises or any portion of the Project,
including the Project parking facility; or (iii) taxes assessed upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises.


4.6    Audit. After delivery to Landlord of at least thirty (30) days' prior
written notice delivered no later than one hundred twenty (120) days after
receipt of a Statement, Tenant, at its sole cost and expense through any
accountant designated by it, shall have the right to examine and/or audit the
books and records evidencing such costs and expenses for the previous one (1)
calendar year and for the Base Year, at Landlord's offices in the Building or
elsewhere in San Francisco, during Landlord's reasonable business hours but not
more frequently than once during any calendar year. Any such accounting firm
designated by Tenant may not be compensated on a contingency fee basis. The
results of any such audit (and any negotiations between the parties related
thereto) shall be maintained strictly confidential by Tenant and its accounting
firm and shall not be disclosed, published or otherwise disseminated to any
other party other than to Landlord and its authorized agents other than to the
extent required by law or court order. Landlord and Tenant each shall use its
best efforts to cooperate in such negotiations and to promptly resolve any
discrepancies between Landlord and Tenant in the accounting of such costs and
expenses. If Tenant fails to timely deliver written notice of Tenant's desire to
audit a Statement pursuant to this Section 4.6 or Tenant fails to commence and
complete such audit within seven (7) months after Landlord’s delivery of the
Statement in question, then Tenant shall be deemed to have approved of such
Statement and such Statement shall be final and binding upon Tenant. If through
such audit it is determined that the amount of Direct Expense payments made by
Tenant for such calendar year is more than five percent (5%) in excess of the
actual Direct Expenses payable for such year by Tenant, then Landlord shall
reimburse Tenant for the reasonable accounting costs and expenses incurred by
Tenant in performing such audit, including Tenant’s outside auditors or
accountants (but excluding Tenant's in-house personnel). However, if through
such audit it is determined that there is a discrepancy of one percent (1%) or
less, then Tenant shall reimburse Landlord for the reasonable accounting costs
and expenses associated with Landlord’s outside accounting firms or auditors
(but excluding Landlord's in-house personnel) in connection with such audit.




ARTICLE 5
USE OF PREMISES


5.1    Permitted Use. Subject to the limitations of Section 5.2 below, Tenant
shall use the Premises solely for the Permitted Use set forth in Section 7 of
the Summary and Tenant shall not use or permit the Premises or the Project to be
used for any other purpose or purposes whatsoever without the prior written
consent of Landlord, which may be withheld in Landlord's sole discretion.


5.2    Prohibited Uses. The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or health
service organization who or which are providing direct health care services to
the public; (iv) schools or other training facilities which are not ancillary to
corporate, executive or professional office use;
(v) retail or restaurant uses; or (vi) broadcast communications firms such as
radio and/or television stations. Tenant shall not allow occupancy density of
use of the Premises which is greater than one person per one hundred fifteen
(115) rentable square feet of the Premises on average. Tenant further covenants
and agrees that Tenant shall not use, or suffer or permit any person or persons
to use, the Premises or any part thereof for any use or purpose contrary to the
provisions of the Rules and Regulations set forth in Exhibit D, attached hereto,
or in violation of any laws, statutes, ordinances, regulations or other
requirements of the local municipal or county governing body or other lawful
authorities having jurisdiction over the Project now in force or which may
hereafter be enacted or promulgated (collectively, "Applicable Laws") including,
without limitation, any such Applicable Laws relating to Hazardous Materials (as
hereinafter defined). Tenant shall not do or permit anything to be done in or
about the Premises which will in any way damage the reputation of the Project or
obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them or use or allow the Premises to be used for
any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises. Tenant shall
comply with all recorded covenants, conditions, and restrictions now or
hereafter

10
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



affecting the Project provided the same do not materially interfere with
Tenant's use of or access to the Premises or materially change Tenant's rights
and obligations under this Lease. Tenant shall use reasonable efforts to
cooperate with Landlord in any programs in which Landlord may elect to
participate relating to the Building’s (i) energy efficiency, management and
conservation; (ii) water conservation and management;
(iii) environmental standards and efficiency; (iv) recycling and reduction
programs; and/or (v) safety, which participation may include, without
limitation, the Leadership in Energy and Environmental Design (LEED) program and
related Green Building Rating System promoted by the U.S. Green Building
Council, provided the same do not materially interfere with Tenant's use of or
access to the Premises or materially increase Tenant's costs related to the
operation or use of the Premises. All carbon tax credits and similar credits,
offsets and deductions are the sole and exclusive property of Landlord.


5.3    Environmental Covenants.


5.3.1    As used in this Lease, the term "Hazardous Materials" shall mean and
include any substance that is or contains (1) any "hazardous substance" as now
or hereafter defined in § 101(14) of the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended ("CERCLA") (42 U.S.C. § 9601
et seq.) or any regulations promulgated under CERCLA; (2) any "hazardous waste"
as now or hereafter defined in the Resource Conservation and Recovery Act, as
amended ("RCRA") (42 U.S.C. § 6901 et seq.) or any regulations promulgated under
RCRA; (3) any substance now or hereafter regulated by the Toxic Substances
Control Act, as amended ("TSCA") (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (4) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (5) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (6) polychlorinated
biphenyls; (7) lead and lead-containing materials; or (8) any additional
substance, material or waste (A) the presence of which on or about the Premises
or the Building (i) requires reporting, investigation or remediation under any
Environmental Laws (as hereinafter defined), (ii) causes or threatens to cause a
nuisance on the Premises, the Building or any adjacent area or property or poses
or threatens to pose a hazard to the health or safety of persons on the
Premises, the Building or any adjacent area or property, or (iii) which, if it
emanated or migrated from the Premises or the Building, could constitute a
trespass, or (B) which is now or is hereafter classified or considered to be
hazardous or toxic under any Environmental Laws.


5.3.2    As used in this Lease, the term "Environmental Laws" shall mean and
include (1) CERCLA, RCRA and TSCA; and (2) any other federal, state or local
laws, ordinances, statutes, codes, rules, regulations, orders or decrees now or
hereinafter in effect relating to (A) pollution, (B) the protection or
regulation of human health, natural resources or the environment, (C) the
treatment, storage or disposal of Hazardous Materials, or (D) the emission,
discharge, release or threatened release of Hazardous Materials into the
environment.


5.3.3    Tenant agrees that during its use and occupancy of the Premises that
Tenant and its employees, agents, licensees, Transferees (as defined in Section
14.1 hereof), contractors and invitees (collectively, "Tenant's Agents") will
(1) neither (A) permit Hazardous Materials to be present on, in or about the
Premises, the Building or the Project except for nominal amounts of normal
office supplies used within the Premises in full compliance with Environmental
Laws, nor (B) generate, release, discharge, store, dispose of or otherwise
handle or use any Hazardous Materials on, in or about the Premises, the Building
or the Project; (2) comply with all Environmental Laws relating to the Premises,
the Building and/or the Project; (3) not engage in or permit others to engage in
any activity at the Premises, the Building and/or the Project in violation of
any Environmental Laws; and (4) immediately notify Landlord of (A) any inquiry,
test, investigation or enforcement proceeding by any governmental agency or
authority against Tenant, Landlord, the Premises, the Building or the Project
relating to any Hazardous Materials or under any Environmental Laws, or (B) the
occurrence of any event or existence of any condition that would cause a breach
of any of the covenants set forth in this Section 5.3.


5.3.4    If the use of Hazardous Materials by Tenant or Tenant's Agents on, in
or about the Premises, the Building or the Project results in a release,
discharge or disposal of Hazardous Materials on, in, at, under, or emanating
from, the Premises, the Building or the Project, Tenant agrees to investigate,
clean up, remove or remediate such Hazardous Materials in full compliance with
(1) the requirements of (A) all Environmental Laws and (B) any governmental
agency or authority responsible for the enforcement of any Environmental Laws;
and (2) any additional requirements of Landlord that are

11
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



reasonably necessary to protect the value of the Premises, the Building and/or
the Project.
5.3.5    Upon reasonable notice to Tenant, Landlord may enter and inspect the
Premises and surrounding areas for the purpose of determining whether there
exists on, in or about the Premises any Hazardous Material or other condition or
activity that is in violation of the requirements of this Lease or of any
Environmental Laws. In the event (1) such inspections reveal the presence of any
such Hazardous Material or other condition or activity caused or permitted by
Tenant or Tenant’s Agents in violation of the requirements of this Lease or of
any Environmental Laws, or (2) Tenant or Tenant's Agents have contributed or
consented to the presence of any Hazardous Materials in, on, under, through or
about the Premises, the Building and/or the Project in violation of the
requirements of this Lease or of any Environmental Laws or exacerbated the
condition of or the conditions caused by any Hazardous Materials in, on, under,
through or about the Premises, the Building and/or the Project, Tenant shall
reimburse Landlord for the cost of such inspections within ten (10) days of
receipt of a written statement therefor. The right granted to Landlord herein to
perform inspections shall not create a duty on Landlord's part to inspect the
Premises, or liability on the part of Landlord for the use, storage, treatment
or disposal of Hazardous Materials by Tenant or Tenant's Agents, it being
understood that Tenant shall be solely responsible for all liability in
connection therewith.


5.3.6    Landlord shall have the right, but not the obligation, prior or
subsequent to any default by Tenant, without in any way limiting Landlord's
other rights and remedies under this Lease, to enter upon the Premises, with
reasonable prior notice to Tenant, or to take such other actions as it deems
necessary or advisable, to investigate, clean up, remove or remediate any
Hazardous Materials or contamination by Hazardous Materials present on, in, at,
under, or emanating from, the Premises, the Building and/or the Project in
violation of Tenant's obligations under this Lease or Tenant's obligations under
any Environmental Laws. Notwithstanding any other provision of this Lease,
Landlord shall also have the right, at its election, in its own name or as
Tenant's agent, to negotiate, defend, approve and appeal, at Tenant's sole cost
and expense, any action taken or order issued by any governmental agency or
authority with regard to any such Hazardous Materials or contamination by
Hazardous Materials. All costs and expenses paid or incurred by Landlord in the
exercise of the rights set forth in this Section 5.3 shall be payable by Tenant
upon demand.


5.3.7    Tenant agrees to indemnify, defend and hold harmless Landlord from and
against any and all claims, losses, damages, liabilities, costs and expenses of
every kind (including, without limitation, loss in value of the Premises, the
Building and/or the Project and reasonable attorneys', experts' and consultants'
fees and costs) incurred by Landlord to the extent arising from or in connection
with (1) any Hazardous Materials placed on, in or about the Premises, the
Building or the Project by Tenant or Tenant's Agents, or (2) Tenant's breach of
any provision of this Section 5.3. The provisions of this Section 5.3 shall
survive the expiration or earlier termination of this Lease.


5.3.8    Tenant shall not be liable to Landlord or any Landlord Party for nor
otherwise obligated to Landlord or any Landlord Party under any provision of the
Lease with respect to the following: (i) any claim, remediation, obligation,
investigation, obligation, liability, cause of action, attorneys' fees,
consultants' cost, expense or damage resulting from any Hazardous Materials
present in, on or about the Premises to the extent not caused or otherwise
permitted, directly or indirectly, by Tenant or Tenant's Agents; or (ii) the
removal, investigation, monitoring or remediation of any Hazardous Material
present in, on or about the Premises caused by any source, including third
parties, other than Tenant or Tenant's Agents; provided, however, Tenant shall
be fully liable for and otherwise obligated to Landlord under the provisions of
this Lease for all liabilities, costs, damages, penalties, claims, judgments,
expenses (including without limitation, attorneys' and experts' fees and costs)
and losses to the extent (a) Tenant or any of Tenant's Agents contributes to the
presence of such Hazardous Materials, or Tenant and/or any of Tenant's Agents
exacerbates the conditions caused by such Hazardous Materials, or (b) Tenant
and/or Tenant's Agents allows or permits persons over which Tenant or any of
Tenant's Agents has control, and/or for which Tenant or any of Tenant's Agents
are legally responsible for, to cause such Hazardous Materials to be present in,
on, under, through or about any portion of the Premises, or (c) Tenant and/or
any of Tenant's Agents does not take all reasonably appropriate actions to
prevent such persons over which Tenant or any of Tenant's Agents has control
and/or for which Tenant or any of Tenant's Agents are legally responsible from
causing the presence of Hazardous Materials in, on, under, through or about any
portion of the Premises.





12
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------





ARTICLE 6
SERVICES AND UTILITIES
6.1    Standard Tenant Services. Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.


6.1.1    Subject to limitations imposed by all governmental rules, regulations
and guidelines applicable thereto, Landlord shall provide heating and air
conditioning ("HVAC") when necessary for normal comfort for normal office use in
the Premises from 8:00 A.M. to 6:00 P.M. Monday through Friday (collectively,
the "Building Hours"), except for the date of observation of New Year's Day,
Memorial Day, Independence Day, President's Day, Labor Day, Thanksgiving Day,
Christmas Day and, at Landlord's discretion, other locally or nationally
recognized holidays (collectively, the "Holidays"). Landlord shall operate and
maintain the HVAC system for the Premises in a manner sufficient to maintain an
indoor air quality within the limits required by the American Society of
Heating, Air Conditioning and Refrigeration Engineers (ASHRAE) standard 62-2007.
Tenant shall use reasonable efforts to notify Landlord within three (3) days
after Tenant first has knowledge of any of the following conditions at, in, on
or within the Premises: standing water, water leaks, water stains, humidity,
mold growth, or any unusual odors (including, but not limited, musty, moldy or
mildewy odors). Tenant shall have the right of ingress and egress to the
Premises, the Building and the Project twenty four (24) hours per day, seven (7)
days per week during the Lease Term.


6.1.2    At all times, Landlord shall provide adequate electrical wiring and
facilities for connection to Tenant's lighting fixtures and incidental use
equipment, provided that (i) the connected electrical load of the incidental use
equipment does not exceed an average of three (3) watts per rentable square foot
of the Premises during the Building Hours on a monthly basis, and the
electricity so furnished for incidental use equipment will be at a nominal one
hundred twenty (120) volts and no electrical circuit for the supply of such
incidental use equipment will require a current capacity exceeding twenty (20)
amperes, and (ii) the connected electrical load of Tenant's lighting fixtures
does not exceed an average of one and one-half (1.5) watts per usable square
foot of the Premises during the Building Hours on a monthly basis, and the
electricity so furnished for Tenant's lighting will be at a nominal two hundred
seventy-seven (277) volts, which electrical usage shall be subject to applicable
laws and regulations, including Title 24. Tenant shall bear the cost of
replacement of lamps, starters and ballasts for non-Building standard lighting
fixtures within the Premises.


6.1.3    At all times, Landlord shall provide city water, both hot and cold,
from the existing Building outlets for drinking, lavatory and toilet purposes in
the Building common areas.


6.1.4    Landlord shall provide janitorial services to the Premises, Monday
through Friday except the date of observation of the Holidays, in and about the
Premises.


6.1.5    Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours and shall have at least one elevator
available at all other times.


6.1.6    Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.


Tenant shall cooperate fully with Landlord at all times and abide by all
reasonable regulations and requirements that Landlord may reasonably prescribe
and provide to Tenant in writing for the proper functioning and protection of
the HVAC, electrical, mechanical and plumbing systems.


6.2    Overstandard Tenant Use. Tenant shall not, without Landlord's prior
written consent, use (i) heat- generating equipment or machines in the Premises,
or (ii) machines, other than normal fractional horsepower office machines, or
(iii) lighting in the Premises, which equipment, machines and/or lighting may
materially affect the temperature otherwise maintained by the air conditioning
system or materially increase the water normally furnished for the Premises by
Landlord pursuant to the terms of Section 6.1 of this Lease. If such consent is
given, Landlord shall have the right, following notice to Tenant, to install
supplementary facilities and equipment in or servicing the Premises, including
supplementary or

13
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



additional air conditioning and/or metering devices, and the cost thereof,
including the cost of installation, operation and maintenance of any
supplementary facilities and/or equipment, increased wear and tear on existing
equipment and other similar charges, shall be paid by Tenant to Landlord upon
billing by Landlord. If Tenant uses water, electricity, heat or air conditioning
in excess of that supplied by Landlord pursuant to Section 6.1 of this Lease,
Tenant shall pay to Landlord, upon billing, accompanied by reasonably detailed
supporting documentation, the cost of such excess consumption, the reasonable
cost of the installation, operation, and maintenance of equipment which is
installed in order to supply such excess consumption, and the reasonable cost of
the increased wear and tear on existing equipment caused by such excess
consumption. Tenant's use of electricity shall never exceed the capacity of the
feeders to the Project or the risers or wiring installation. If Tenant desires
to use heat, ventilation or air conditioning during hours other than those for
which Landlord is obligated to supply such utilities pursuant to the terms of
Section 6.1 of this Lease, Tenant shall give Landlord such prior notice, if any,
as Landlord shall from time to time establish as appropriate, of Tenant's
desired use in order to supply such utilities, and Landlord shall supply such
utilities to Tenant at such hourly cost to Tenant (which shall be treated as
Additional Rent) as Landlord shall from time to time establish uniformly for the
Building. As of the date of this Lease, the hourly cost for after-hours HVAC is
$115.00 per hour and $35.00 per hour for fans only.


6.3    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant's use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease. Furthermore, Landlord
shall not be liable under any circumstances for a loss of, or injury to,
property or for injury to, or interference with, Tenant's business, including,
without limitation, loss of profits, however occurring, through or in connection
with or incidental to a failure to furnish any of the services or utilities as
set forth in this Article 6. Landlord may comply with voluntary controls or
guidelines promulgated by any governmental entity relating to the use or
conservation of energy, water, gas, light or electricity or the reduction of
automobile or other emissions without creating any liability of Landlord to
Tenant under this Lease, provided that the Premises are not thereby rendered
untenantable. Notwithstanding anything to the contrary contained herein, Tenant
shall be entitled to abate all Rent due hereunder, to the extent that utility
services to the Premises are interrupted or suspended solely as a result of
Landlord's or its authorized representatives' gross negligence or willful
misconduct, for a period of seven (7) or more consecutive business days,
provided that Tenant is prevented from using the Premises as a result thereof,
in the proportion that the portion of the Premises that Tenant is prevented from
using bears to the total Premises.


6.4    Server Room. Landlord and Tenant acknowledge that there are existing
server and telecommunication rooms and associated HVAC equipment located within
the Premises as of the date of this Lease (“Existing Server Rooms”), which
Existing Server Rooms, depending upon Tenant’s intended use thereof, may require
electricity and HVAC services twenty-four (24) hours per day, three hundred
sixty-five (365) days per year. In the event Tenant installs a new server room
in a portion of the Premises (the "New Server Room"), such New Server Room may
require electricity and HVAC services twenty-four (24) hours per day, three
hundred sixty-five (365) days per year. Landlord agrees that, subject to the
terms of this Lease, Landlord shall provide Tenant and the Existing Server Rooms
and New Server Room with such services, at Tenant's sole cost and expense.
Tenant shall install, at Tenant's sole cost and expense, HVAC to the New Server
Room and a separate monitoring device to measure such New Server Room usage and
Tenant shall pay the actual costs of usage as measured by such separate
monitoring device within thirty (30) days following Landlord's written demand,
accompanied by reasonably detailed supporting documentation. In addition, if
Tenant utilizes any Existing Server Room for its servers, to the extent such
Existing Server Room does not have a separate monitoring device to measure such
Existing Server Room usage, Tenant shall install, at Tenant’s sole cost and
expense, a separate monitoring device to measure such Existing Server Room use
and Tenant shall pay the actual costs of usage as measured by such separate
monitoring device within thirty (30) days following Landlord’s written demand,
accompanied by reasonably detailed supporting documentation. In connection with
the Existing Server Rooms and New Server Room, Tenant may connect into the
Building’s condenser water system, and Landlord shall not charge Tenant any fee
for such connection to the Building’s condenser water system.



14
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------





ARTICLE 7
REPAIRS


Tenant shall, at Tenant's own expense, pursuant to the terms of this Lease,
including without limitation Article 8 hereof, keep the Premises, including all
improvements, fixtures and furnishings therein and all heating, ventilating, air
conditioning, electrical and utility systems that are located within and
exclusively serve the Premises, in good order, repair and condition at all times
during the Lease Term. In addition, Tenant shall, at Tenant's own expense, but
under the supervision and subject to the prior approval of Landlord, and within
any reasonable period of time specified by Landlord, pursuant to the terms of
this Lease, including without limitation Article 8 hereof, promptly and
adequately repair all damage to the Premises and replace or repair all damaged,
broken, or worn fixtures and appurtenances, except for damage caused by casualty
to, or condemnation of, the Premises, ordinary wear and tear and repairs for
which Landlord is responsible pursuant to this Lease; provided however, that
Landlord shall have the exclusive right, exercisable at Landlord's option, but
not the obligation, to make such repairs and replacements if Tenant fails to
make the same as required hereunder after expiration of the applicable notice
and cure period provided in Article 19, and Tenant shall pay to Landlord the
cost thereof, including a percentage of the cost thereof sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord's involvement with such repairs and replacements promptly
upon being billed for same. Landlord may, but shall not be required to, enter
the Premises at all reasonable times and after reasonable prior written notice
(except in emergencies) to make such repairs, alterations, improvements or
additions to the Premises or to the Project or to any equipment located in the
Project as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental or quasi-governmental authority or court order or
decree. Landlord shall use commercially reasonable efforts to minimize any
unreasonable interference with Tenant's use and occupancy of the Premises as a
result of any entry by Landlord permitted under this Article 7. Tenant hereby
waives any and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code or under any similar law,
statute, or ordinance now or hereafter in effect.


Subject to the provisions of the immediately preceding paragraph, Articles 11
and 13 of this Lease and Tenant's obligations under Article 4 to reimburse
Landlord for Tenant's Share of the cost and expenses of the following described
items, Landlord shall maintain or cause to be maintained in good order,
condition and repair at all times during the Lease Term, the structural portions
of the roof, foundations, floors and exterior walls of the Building, the Common
Areas, and the Building plumbing, heating, ventilating, air conditioning, life
safety and electrical systems serving the Building and the Common Areas;
provided, however, that Tenant shall pay the cost of repairs or replacements to
the extent arising out of the negligence or willful misconduct of Tenant or
Tenant's Agents. Landlord shall be under no obligation to inspect the Premises.
Tenant shall promptly report in writing to Landlord any defective condition
known to it which Landlord is required to repair.




ARTICLE 8
ADDITIONS AND ALTERATIONS


8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes (individually, an "Alteration"; collectively,
the "Alterations") to the Premises or to any mechanical, plumbing or HVAC
facilities or systems pertaining to the Premises without first procuring the
prior written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than fifteen (15) days prior to the commencement
thereof, and which consent shall not be unreasonably withheld by Landlord,
provided it shall be deemed reasonable for Landlord to withhold its consent to
any Alteration which adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the Building.
Notwithstanding the foregoing to the contrary, Tenant may, at its sole cost and
expense and without Landlord's written consent, perform interior, non-structural
alterations or additions to the Premises provided such alterations or additions
do not affect the structural components of the Building or Base Building systems
and equipment or require any permit or roof penetrations and the cost of which
does not exceed $60,000 in the aggregate over a 12 month period (the "Permitted
Alterations"). Tenant shall first notify Landlord at least fifteen (15)

15
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



days prior to commencing any Permitted Alterations so that Landlord may post a
Notice of Non-Responsibility on the Premises. The construction of the initial
improvements to the Premises shall be governed by the terms of the Tenant Work
Letter and not the terms of this Article 8.


8.2    Manner of Construction.    Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors, subcontractors, materials, mechanics and
materialmen selected by Tenant from a list provided and approved by Landlord.
The contractor or person selected by Tenant or Landlord to make Alterations must
declare to Landlord in writing that he or she belongs to a local trade union,
and must be approved in writing by Landlord prior to commencement of any work.
If a subcontractor is selected to perform the work, the general contractor must
warrant and represent to Landlord in writing that such subcontractor belongs to
a local trade union. If such Alterations will involve the use of or disturb
Hazardous Materials existing in the Premises, Tenant shall comply with
Landlord's rules and regulations concerning such Hazardous Materials. Tenant
shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all Applicable Laws, pursuant to
a valid building permit, issued by the City of San Francisco, and in conformance
with Landlord's construction rules and regulations. In the event Tenant performs
any Alterations in the Premises which require or give rise to governmentally
required changes to the "Base Building," as that term is defined below, then
Landlord shall, at Tenant's expense, make such changes to the Base Building. The
"Base Building" shall include the structural portions of the Building, and the
public restrooms and the systems and equipment located in the internal core of
the Building on the floor or floors on which the Premises are located. In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, for any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the Project. Tenant shall not use
(and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord's reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas. In
addition to Tenant's obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County of San Francisco in accordance with
Section 8182 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Project management office a
reproducible copy of the "as built" drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.


8.3    Payment for Improvements. If payment is made directly to contractors,
Tenant shall comply with statutory requirements necessary to obtain final lien
releases and waivers in connection with Tenant's payment for work to
contractors. If Tenant requests any alteration, repair or improvement work to be
performed by Landlord, Tenant shall pay to Landlord a percentage (which shall be
uniformly established for the Building) of the cost of such work sufficient to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's involvement with such work. If Tenant does
not request Landlord to perform any such work, Tenant shall reimburse Landlord
for Landlord's reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord's review of such work.


8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or the general contractor carries "Builder's All Risk" insurance in
an amount reasonably approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may require, it being
understood and agreed that all of such Alterations shall be insured by Tenant
pursuant to Article 10 of this Lease immediately upon completion thereof. In
addition, Landlord may, in its discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien- free completion of such Alterations and
naming Landlord as a co-obligee.


8.5    Landlord's Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and, except for Tenant's
Property (as defined in Section 15.2), shall be and become the property of
Landlord. Furthermore, Landlord may, by written

16
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



notice to Tenant given at the time of Landlord's consent thereto, require
Tenant, at Tenant's expense, upon the expiration or earlier termination of this
Lease to (i) remove any Alterations in the Premises, and/or (ii) remove any "Non
Standard Tenant Improvements," as that term is defined in Section 3.5 of the
Tenant Work Letter, located within the Premises, and to repair any damage to the
Premises and Building caused by such removal. If Tenant fails to complete such
removal and/or to repair any damage caused by the removal of any Alterations in
the Premises, then at Landlord's option, either (A) Tenant shall be deemed to be
holding over in the Premises and Rent shall continue to accrue in accordance
with the terms of Article 16 below, until such work shall be completed, or (B)
Landlord may do so and may charge the cost thereof to Tenant. Tenant hereby
agrees to protect, defend, indemnify and hold Landlord harmless from any
liability, cost, damages, obligation, expense or claim (including reasonable
attorneys' fees) in any manner relating to the installation, placement, removal
or financing of any such Alterations, improvements, fixtures and/or equipment
placed or installed in, on or about the Premises by or on behalf of Tenant,
which obligations of Tenant shall survive the expiration or earlier termination
of this Lease. Notwithstanding anything to the contrary set forth in this Lease
or the Tenant Work Letter, Tenant shall have no obligation to remove the
Original Improvements, any Permitted Alterations, or any Alterations which
Landlord has not designated to be removed at the time of its consent thereto.


8.6    Wi-Fi Network. Without limiting the generality of the foregoing, in the
event Tenant desires to install wireless intranet, Internet and communications
network ("Wi-Fi Network") in the Premises for the use by Tenant and its
employees, then, to the extent permitted by Applicable Laws, the same shall be
subject to the provisions of this Section 8.6 (in addition to the other
provisions of this Article 8). In the event Landlord consents to Tenant's
installation of such Wi-Fi Network, Tenant shall, in accordance with Section
15.2 below, remove the Wi-Fi Network from the Premises prior to the termination
of the Lease. Tenant shall use the Wi-Fi Network so as not to cause any
interference to other tenants in the Building or Project or with any other
tenant's communication equipment, and not to damage the Building or Project or
interfere with the normal operation of the Building or Project and Tenant hereby
agrees to indemnify, defend and hold Landlord harmless from and against any and
all claims, costs, damages, expenses and liabilities (including reasonable
attorneys' fees) arising out of Tenant's failure to comply with the provisions
of this Section 8.6, except to the extent same is caused by the gross negligence
or willful misconduct of Landlord or its agents, employees or contractors and
which is not covered by the insurance carried by Tenant under this Lease (or
which would not be covered by the insurance required to be carried by Tenant
under this Lease). Should any interference occur, Tenant shall take all
necessary steps as soon as reasonably possible and no later than three (3)
calendar days following receipt of notice of such occurrence to correct such
interference. If such interference continues after such three (3) day period,
Tenant shall immediately cease operating such Wi-Fi Network until such
interference is corrected or remedied to Landlord's satisfaction. Tenant
acknowledges that Landlord has granted and/or may grant telecommunication rights
to other tenants and occupants of the Building and to telecommunication service
providers and in no event shall Landlord be liable to Tenant for any
interference of the same with such Wi-Fi Network. Landlord makes no
representation that the Wi-Fi Network will be able to receive or transmit
communication signals without interference or disturbance. Tenant shall (i) be
solely responsible for any damage caused as a result of the Wi-Fi Network, (ii)
promptly pay any tax, license or permit fees charged pursuant to any laws or
regulations in connection with the installation, maintenance or use of the Wi-
Fi Network and comply with all precautions and safeguards recommended by all
governmental authorities, and (iii) pay for all necessary repairs, replacements
to or maintenance of the Wi-Fi Network. Should Landlord be required to retain
professionals to research any interference issues that may arise and to confirm
Tenant's compliance with the terms of this Section 8.6, Landlord shall retain
such professionals at commercially reasonable rates, and Tenant shall reimburse
Landlord within twenty (20) days following submission to Tenant of an invoice
from Landlord, which costs shall not exceed $1,000 per year (except in the event
of a default by Tenant hereunder). This reimbursement obligation is independent
of any rights or remedies Landlord may have in the event of a breach or default
by Tenant under this Lease.




ARTICLE 9
COVENANT AGAINST LIENS


Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments, expenses
or costs (including, without limitation, reasonable attorneys' fees and costs)
arising out of same or in connection therewith. Tenant shall give Landlord
notice at least twenty

17
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



(20) days prior to the commencement of any such work on the Premises (or such
additional time as may be necessary under Applicable Laws) to afford Landlord
the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord's title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any such work or respecting the Premises not performed by or at
the request of Landlord shall be null and void, or at Landlord's option shall
attach only against Tenant's interest in the Premises and shall in all respects
be subordinate to Landlord's title to the Project, Building and Premises.




ARTICLE 10
INSURANCE
10.1    Indemnification and Waiver.    Except to the extent caused by the gross
negligence or willful misconduct of Landlord or a Landlord Party, Tenant hereby
assumes all risk of damage to property or injury to persons in, upon or about
the Premises, the Building and/or the Project, from any cause whatsoever
(including, without limitation, personal injuries occurring in, on, upon or
about the Premises, the Building and/or the Project) and agrees that Landlord,
its partners, representatives, members, agents, employees, directors, officers,
successors and assign (collectively, "Landlord Parties") shall not be liable
for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant from any cause
whatsoever. Tenant shall indemnify, defend, protect, and hold harmless the
Landlord Parties from any and all losses, costs, damages (excluding any lost
profits, loss of business or other consequential damages except as expressly set
forth in Articles 16 or 17 of this Lease), claims, judgments, expenses and
liability (including without limitation court costs and reasonable attorneys'
fees) (individually, a "Claim"; collectively, "Claims") incurred in connection
with or arising from: (i) any violation by Tenant or Tenant's Agents of any
Applicable Laws, including, without limitation, any Environmental Laws, (ii) the
use or occupancy or manner of use or occupancy of the Premises, the Building
and/or the Project by Tenant or Tenant's Agents or any person or entity claiming
through or under Tenant, (iii) any acts, omissions or negligence of Tenant or of
any person claiming by, through or under Tenant, or of Tenant's Agents or any
such person, in, on or about the Project, (iv) any default by Tenant or Tenant's
Agents in the observance or performance of any of the terms, covenants or
conditions of this Lease, either prior to, during, or after the expiration of
the Lease Term, or (v) any cause in, on or about the Premises, provided that the
terms of the foregoing indemnity shall not apply to any Claims arising from the
gross negligence or willful misconduct of Landlord or any other Landlord
Parties. In the event any action or proceeding is brought against Landlord for
any Claim against which Tenant is obligated to indemnify Landlord hereunder,
Tenant upon notice from Landlord shall defend such action or proceeding at
Tenant's sole expense by counsel reasonably approved by Landlord.
Notwithstanding the provisions of this Section 10.1 above to the contrary,
Tenant's indemnity of Landlord and the Landlord Parties shall not apply to: (i)
any Claims to the extent resulting from the gross negligence or willful
misconduct of the Landlord Parties and not insured or required to be insured by
Tenant under this Lease (collectively, the "Excluded Claims"); or (ii) any loss
of or damage to Landlord's property to the extent Landlord has waived such loss
or damage pursuant to Section 10.5 below. In addition, Landlord shall indemnify,
defend, protect and hold Tenant harmless from all such Excluded Claims, except
for (A) any loss or damage to Tenant's property to the extent Tenant has waived
such loss or damage pursuant to Section 10.5 below, and (B) any lost profits,
loss of business or other consequential damages. In the event any action or
proceeding is brought against Tenant for any Excluded Claim against which
Landlord is obligated to indemnify Tenant hereunder, Landlord upon notice from
Tenant shall defend such action or proceeding at Landlord's sole expense by
counsel reasonably approved by Tenant. The provisions of this Section 10.1 shall
survive the expiration or sooner termination of this Lease.


10.2    Tenant's Compliance With Landlord's Fire and Casualty Insurance. Tenant
shall, at Tenant's expense, comply with all insurance company requirements
pertaining to the use of the Premises. Tenant shall not cause or permit anything
to be done in, upon or about the Premises which would in any way increase the
premium for, cause the cancellation of or otherwise affect any insurance carried
by Landlord in connection with the Project. Without limiting Landlord's remedies

18
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



for Tenant's breach of the foregoing covenant, if Tenant's conduct or use of the
Premises causes any increase in the premium for such insurance policies, then
Tenant shall reimburse Landlord for any such increase promptly upon being billed
therefor. Tenant, at Tenant's sole cost and expense, shall comply with all
rules, orders, regulations or requirements of the American Insurance Association
(formerly the National Board of Fire Underwriters) and any similar body.


10.3    Tenant's Insurance. Throughout the Term of the Lease, Tenant shall
maintain the following coverages in the following amounts.


10.3.1    Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant's operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements) including a
Broad Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, for limits of liability not less than:


Bodily Injury and Property Damage Liability
$1,000,000 each occurrence
$2,000,000 annual aggregate


Personal Injury Liability


$1,000,000 each occurrence
$2,000,000 annual aggregate 0% Insured's participation
Excess/Umbrella Coverage
$5,000,000



10.3.2    Physical Damage Insurance, including insurance for damage by wind and
terrorism, covering
(i)all office furniture, business and trade fixtures, office equipment,
free-standing cabinet work, movable partitions, merchandise and all other items
of Tenant's property on the Premises installed by, for, or at the expense of
Tenant,
(ii)the "Tenant Improvements," as that term is defined in Section 2.1 of the
Tenant Work Letter, and any other improvements which exist in the Premises as of
the applicable Early Entry Date (or existing in the Suite 200 portion of
the Phase I Premises as of the Lease Commencement Date with respect to the Phase
I Premises) (excluding the Base Building) (the "Original Improvements"), and
(iii) all other Alterations to the Premises. Such insurance shall be written
on an "all risks" of physical loss or damage basis, for 100% of the full
replacement cost new, without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.


10.3.3    Worker's Compensation Insurance in accordance with statutory law and
Employer's Liability Insurance with a limit of not less than $1,000,000 per
accident, $1,000,000 disease policy limit and $1,000,000 disease limit each
employee.


10.3.4    Loss-of-income, business interruption and extra-expense insurance, in
such amounts as will reimburse Tenant for direct or indirect loss of earnings
for a period of twelve (12) months and attributable to all perils commonly
insured against by prudent tenants or attributable to prevention of access to
the Premises or to the Building as a result of such perils.


10.4    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, Landlord's lender, and any
other party the Landlord so specifies, as an additional insured, including
Landlord's managing agent, if any; (ii) specifically cover the liability assumed
by Tenant under this Lease, including, but not limited to, Tenant's obligations
under Section 10.1 of this Lease; (iii) be issued by an insurance company having
a rating of not less than A-:X in Best's Insurance

19
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



Guide or which is otherwise acceptable to Landlord and licensed to do business
in the State of California; (iv) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (v) be in form and
content reasonably acceptable to Landlord; and (vi) with deductible amounts not
to exceed Five Thousand Dollars ($5,000). Tenant shall deliver certificates of
such policies to Landlord on or before the Lease Commencement Date and,
thereafter, at least thirty (30) days before the expiration dates thereof.
Tenant shall provide notice to Landlord thirty (30) days prior to any
cancellation or material change in coverage of such insurance. In the event
Tenant shall fail to procure such insurance, or to deliver such certificate,
within three (3) business days after notice of such failure from Landlord,
Landlord may, at its option, procure such policies for the account of Tenant,
and the cost thereof shall be paid to Landlord within five (5) days after
delivery to Tenant of bills therefor.


10.5    Subrogation. Landlord and Tenant intend that their respective property
loss risks shall be borne by their respective insurance carriers to the extent
above provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder.


10.6    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord if such additional coverages or amounts are then being
required by reasonably prudent landlords of first class office buildings in the
vicinity of the Building or otherwise required by Landlord's lenders.


10.7    Landlord's Insurance. Landlord shall maintain in full force and effect
during the Lease Term, subject to reimbursement as provided in Article 4,
policies of insurance which afford such coverages as are commercially reasonable
and as are consistent with other properties in Landlord's portfolio.
Notwithstanding the foregoing, Landlord shall obtain and keep in force during
the Lease Term, as an item of Operating Expenses, (i) commercial general
liability insurance with respect to the Project in commercially reasonable
amounts as determined in Landlord's discretion, and (ii) a policy or policies in
the name of Landlord, with loss payable to Landlord and to the holders of any
mortgages, deeds of trust or ground leases on the Premises ("Lenders"), insuring
loss or damage to the Building, including all improvements, fixtures (other than
trade fixtures) and permanent additions. However, all alterations, additions and
improvements made to the Premises by Tenant shall be insured by Tenant rather
than by Landlord. The amount of such insurance procured by Landlord shall be
equal to at least eighty percent (80%) of the full replacement cost of the
Building, including all improvements and permanent additions as the same shall
exist from time to time, or the amount required by Lenders. At Landlord's
option, such policy or policies shall insure against all risks of direct
physical loss or damage (including, without limitation, the perils of flood and
earthquake), including coverage for any additional costs resulting from debris
removal and reasonable amounts of coverage for the enforcement of any ordinance
or law regulating the reconstruction or replacement of any undamaged sections of
the Building required to be demolished or removed by reason of the enforcement
of any building, zoning, safety or land use laws as the result of a covered
cause of loss. If any such insurance coverage procured by Landlord has a
deductible clause, the deductible shall not exceed commercially reasonable
amounts, and in the event of any casualty, the amount of such deductible shall
be an item of Operating Expenses as so limited and shall be amortized over the
useful life of the capital expenditure to which it relates, as reasonably
determined by Landlord. Notwithstanding anything to the contrary contained
herein, to the extent the cost of maintaining insurance with respect to the
Building and/or any other buildings within the Project is increased solely as a
result of Tenant's acts, omissions, or particular use of the Premises (other
than for general office use), Tenant shall pay one hundred percent (100%) of,
and for, such increase(s) as Additional Rent.




ARTICLE 11
DAMAGE AND DESTRUCTION

20
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas necessary to Tenant's use or
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord's reasonable control, and subject to
all other terms of this Article 11, restore the Base Building and such Common
Areas. Such restoration shall be to substantially the same condition of the Base
Building and the Common Areas prior to the casualty, except for modifications
required by zoning and building codes and other Applicable Laws or by the holder
of a mortgage on the Building or Project or any other modifications to the
Common Areas deemed desirable by Landlord. Within sixty (60) days following the
occurrence of any damage to the Premises, Landlord may elect by written notice
(the "Landlord Repair Notice") to Tenant to repair such damage and restore the
Tenant Improvements and Original Improvements, in which case Tenant shall assign
to Landlord (or to any party designated by Landlord) all insurance proceeds
payable to Tenant under Tenant's insurance required under items (ii) and (iii)
of Section 10.3.2 of this Lease, and thereafter Landlord shall repair any injury
or damage to the Tenant Improvements and the Original Improvements installed in
the Premises and shall return such Tenant Improvements and Original Improvements
to their original condition; provided that if the cost of such repair by
Landlord exceeds the amount of insurance proceeds received by Landlord from
Tenant's insurance carrier, as assigned by Tenant in accordance with the
foregoing, the cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord's commencement of repair of the damage. In the event that Landlord does
not deliver a Landlord Repair Notice within sixty (60) days following the date
the casualty becomes known to Landlord, Tenant shall, at its sole cost and
expense, repair any injury or damage to the Tenant Improvements and the Original
Improvements installed in the Premises and shall return such Tenant Improvements
and Original Improvements to their original condition. Whether or not Landlord
delivers a Landlord Repair Notice, prior to the commencement of construction,
Tenant shall submit to Landlord, for Landlord's review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work in Landlord's reasonable
discretion. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or its visitors, or injury to Tenant's business resulting in any way from
such damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or a portion thereof or the Common
Areas necessary to Tenant's occupancy, Landlord shall allow Tenant a
proportionate abatement of Rent, during the time and to the extent and in the
proportion that the Premises or such portion thereof are unfit for occupancy for
the purposes permitted under this Lease, and not occupied by Tenant as a result
thereof. In the event that Landlord shall not deliver the Landlord Repair
Notice, Tenant's right to rent abatement pursuant to the preceding sentence
shall terminate as of the date which is reasonably determined by Landlord to be
the date Tenant should have completed repairs to the Premises assuming Tenant
used reasonable due diligence in connection therewith.


11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord's reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage is not fully
covered by Landlord's insurance policies (excluding deductible amounts); (iv)
Landlord decides to rebuild the Building or Common Areas so that they will be
substantially different structurally or architecturally; or (v) the damage
occurs during the last twelve (12) months of the Lease Term (provided Landlord
also terminates the leases of all similarly affected tenants). In the event this
Lease is terminated in accordance with the terms of this Section 11.2, then
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant's insurance required under
items (ii) and (iii) of Section 10.3.2 of this Lease.


11.3    Tenant's Termination Option. If (i) Landlord does not elect to terminate
this Lease pursuant to Landlord's termination right as provided in Section 11.2
above, (ii) the damage is not the result of Tenant's negligence or willful

21
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



misconduct, (iii) the damage substantially interferes with Tenant's access to or
usage of the Premises and Tenant does not thereafter use the Premises, and (iv)
Landlord's restoration work cannot, in the reasonable opinion of Landlord's
licensed contractor, be substantially completed within two hundred ten (210)
days after the date of damage, then Tenant may elect to terminate this Lease by
delivering written notice thereof to Landlord within thirty (30) days after
Tenant's receipt of Landlord's Repair Notice, which termination shall be
effective as of the date which is ninety (90) days after the date such
termination notice is delivered to Landlord. In addition to the foregoing, if
the Premises is destroyed or materially damaged during the last twelve (12)
months of the Lease Term such that restoration work cannot, in the reasonable
opinion of Landlord’s licensed contractor, be substantially completed with
ninety (90) days after the date of damage and such damage is not the result of
the negligence or willful misconduct of Tenant or Tenant’s agents, employees or
contractors, then Tenant shall have the option to terminate this Lease by giving
written notice to Landlord of the exercise of such option within thirty (30)
days after receipt of notice from Landlord as to the anticipated time necessary
to substantially complete repairs thereto, in which event this Lease shall cease
and terminate as of the date of such notice.


11.4    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2), 1933(4),
1941 and 1942 of the California Civil Code, with respect to any rights or
obligations concerning damage or destruction in the absence of an express
agreement between the parties, and any other statute or regulation, now or
hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or the Project.




ARTICLE 12


NONWAIVER


No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.




ARTICLE 13


CONDEMNATION


If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the

22
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



date possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken
or condemned (or less than twenty-five percent (25%) if the remaining portion of
the Premises would not be viable or suitable upon restoration for Tenant's use),
or if any portion of the Building is taken in such a manner that Tenant's access
to or use of the Premises is materially impaired, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of any such taking assert
any claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be terminated in connection therewith, the Rent shall be
proportionately abated and Landlord shall, with commercially reasonable
diligence, restore the Premises to a viable space. Tenant hereby waives any and
all rights it might otherwise have pursuant to Section 1265.130 of the
California Code of Civil Procedure.




ARTICLE 14
ASSIGNMENT AND SUBLETTING
14.1    Transfers. Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
individually as a "Transfer" and collectively as "Transfers" and any person to
whom any Transfer is made or sought to be made is hereinafter sometimes referred
to as a "Transferee"). If Tenant desires Landlord's consent to any Transfer,
Tenant shall notify Landlord in writing, which notice (the "Transfer Notice")
shall include (i) the proposed effective date of the Transfer, which shall not
be less than twenty (20) days nor more than one hundred eighty (180) days after
the date of delivery of the Transfer Notice, (ii) a description of the portion
of the Premises to be transferred (the "Subject Space"), (iii) all of the terms
of the proposed Transfer and the consideration therefor, including calculation
of the "Transfer Premium", as that term is defined in Section 14.3 below, in
connection with such Transfer, the name and address of the proposed Transferee,
and an executed copy of all documentation effectuating the proposed Transfer,
including all operative documents to evidence such Transfer, provided that
Landlord shall have the right to require Tenant to utilize Landlord's standard
Transfer documents in connection with the documentation of such Transfer
(provided the same are commercially reasonable and are consistent with the terms
of this Article 14), and (iv) current financial statements of the proposed
Transferee certified by an officer, partner or owner thereof, business credit
and personal references and history of the proposed Transferee and any other
information reasonably required by Landlord which will enable Landlord to
determine the financial responsibility, character, and reputation of the
proposed Transferee, nature of such Transferee's business and proposed use of
the Subject Space. Any Transfer made without Landlord's prior written consent
shall, at Landlord's option, be null, void and of no effect, and shall, at
Landlord's option, constitute a default by Tenant under this Lease. Whether or
not Landlord consents to any proposed Transfer, Tenant shall pay to Landlord One
Thousand Five Hundred Dollars ($1,500) to reimburse Landlord for its
out-of-pocket review and processing fees, and Tenant shall also reimburse
Landlord for any reasonable professional fees (including, without limitation,
attorneys', accountants', architects', engineers' and consultants' fees)
incurred by Landlord not to exceed One Thousand Five Hundred Dollars ($1,500) in
the aggregate, within ten (10) days after written request by Landlord.
Notwithstanding anything to the contrary contained in this Section 14.1, so long
as Tenant delivers to Landlord (i) at least fifteen (15) days prior written
notice of its intention to assign or sublease the Premises to any Permitted
Transferee (unless such prior notice is prohibited by applicable law or
confidentiality agreement, in which event Tenant shall notify Landlord promptly
after such notice is permissible), which notice shall set forth the name of the
Permitted Transferee, (ii) a copy of the proposed agreement pursuant to which
the assignee or subtenant assumes the obligations of Tenant under this Lease
that are applicable to the portion of the Premises which is the subject of such
assignment or sublease shall be effectuated, and (iii) such other information
concerning the Permitted Transferee as Landlord may reasonably require,
including without limitation, information regarding any change

23
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



in the proposed use of any portion of the Premises and any financial information
with respect to such Permitted Transferee, and so long as (a) any change in the
proposed use of the subject portion of the Premises is in conformance with the
uses permitted to be made under this Lease and do not involve the use or storage
of any Hazardous Materials (other than nominal amounts of ordinary household
cleaners, office supplies and janitorial supplies which are not regulated by any
environmental laws), and (b) in the event of an assignment of this Lease, the
Permitted Transferee has a tangible net worth and net income, in the aggregate,
computed in accordance with standard commercial real estate accounting practices
(but excluding goodwill as an asset), which is equal to or greater than Tenant
as of the date of this Lease, then Tenant may assign this Lease or sublease any
portion of the Premises (1) to any Related Entity, or (2) in connection with any
merger, consolidation or sale of substantially all of the assets of Tenant,
without having to obtain the prior written consent of Landlord thereto, without
any right of Landlord to recapture and without any obligation of Tenant to pay
any Transfer Premium therefor (each such transfer shall be referred to herein as
a "Permitted Transfer" and each transferee pursuant to a Permitted Transfer
shall be referred to herein as a "Permitted Transferee"). Any Permitted Transfer
shall in no way relieve Tenant of any liability Tenant may have under this Lease
and such assignee or sublessee shall be jointly and severally liable with Tenant
hereunder. For purposes of this Section 14.1, the term "Related Entity" shall
mean any entity controlled by, under control with, or in control of Tenant. The
term "control" as used in the immediately preceding sentence shall mean having
direct ownership of fifty percent (50%) or more of the ownership interests of an
entity and having the ability to direct the management and policies of such
entity.


14.2    Landlord's Consent.    Landlord shall not unreasonably withhold or
condition its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice and shall respond to
Tenant’s Transfer Notice within twenty (20) days after receipt of all
information and documentation required to be delivered to Landlord in connection
with a proposed Transfer, and shall specify in reasonable detail the reasons (if
any) for withholding consent to any Transfer Notice. Without limitation as to
other reasonable grounds for withholding consent, the parties hereby agree that
it shall be reasonable under this Lease and under any Applicable Laws for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:


14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project; this Lease;
14.2.2     The Transferee intends to use the Subject Space for purposes which
are not permitted under
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof;
14.2.4    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested and in the event
of an assignment of this Lease in no event shall the Transferee have a financial
net worth less than Tenant's net worth as of the date of this Lease;
14.2.5    The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease;
14.2.6    The terms of the proposed Transfer will allow the Transferee to
exercise a right of renewal, right of expansion, right of first offer, or other
similar right held by Tenant (or will allow the Transferee to occupy space
leased by Tenant pursuant to any such right);
14.2.7    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord to lease space in the
Project at such time, or (iii) has negotiated with Landlord during the one
hundred eighty (180)-day period immediately preceding the Transfer Notice;
provided in each event that Landlord has space in the Building reasonably
capable of satisfying the proposed Transferee's space requirement;
14.2.8    In Landlord's reasonable judgment, the use of the Premises by the
proposed Transferee
(i) would not be comparable to the types of office uses of other tenants in the
Project, (ii) would entail Alterations which would lessen the value of the
Tenant Improvements in the Premises, (iii) would result in more than allowed
density of occupants per square foot of the Premises, as set forth in Section
5.2 above, (iv) would increase the burden on elevators or other Building systems
or equipment over the burden thereon prior to the proposed Transfer, or (v)
would require increased services by Landlord;
14.2.9    The Transferee does not intend to occupy the entire Premises or
portion thereof that is proposed to be

24
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



sublet and conduct its business therefrom for a substantial portion of the term
of the Transfer;
14.2.10    An event of default under Section 19.1 has occurred and is then
continuing; or
14.2.11    The form of the proposed sublease and consent is not in a form
satisfactory to Landlord and/or does not comply with the applicable provisions
of this Article 14. If Landlord consents to any Transfer pursuant to the terms
of this Section 14.2 (and has not exercised any recapture rights Landlord may
have under Section 14.4 of this Lease), Tenant may within six (6) months after
Landlord's consent, but not later than the expiration of said six-month period,
enter into such Transfer of the Premises or portion thereof, upon substantially
the same terms and conditions as are set forth in the Transfer Notice furnished
by Tenant to Landlord pursuant to Section 14.1 of this Lease, provided that if
there are any material changes in the terms and conditions from those specified
in the Transfer Notice (i) such that Landlord would initially have been entitled
to refuse its consent to such Transfer under this Section 14.2, or (ii) which
would cause the proposed Transfer to be more favorable to the Transferee than
the terms set forth in Tenant's original Transfer Notice, Tenant shall again
submit the Transfer to Landlord for its approval and other action under this
Article 14 (including Landlord's right of recapture, if any, under Section 14.4
of this Lease). Notwithstanding anything to the contrary herein, Tenant hereby
expressly waives all rights provided under California Civil Code Section
1995.310, and any similar or successor statute or law in effect or any amendment
thereof during the Lease Term and Tenant hereby acknowledges and agrees that, if
it is determined by a court of law that Landlord has withheld or delayed its
consent to a proposed sublet or assignment of all or any portion of Tenant's
interest in this Lease in a manner which results in a breach of Landlord's
obligations under this Article 14, then the sole remedy of Tenant and any
proposed Transferee as a result of such breach shall be to seek a declaratory
judgment and/or injunctive relief. Tenant shall indemnify, defend and hold
harmless Landlord from any and all Claims involving any third party or parties
(including without limitation Tenant's proposed subtenant or assignee) who claim
they were damaged by Landlord's wrongful withholding or conditioning of
Landlord's consent.


14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for (i)
any reasonable Alterations to the Premises made by Tenant (and consented to by
Landlord) in connection with the Transfer, (ii) any advertising costs, (iii) any
free base rent and other concessions reasonably provided to the Transferee, (iv)
any reasonable legal expenses and brokerage commissions customary in the
industry in connection with the Transfer, and (v) any review fees paid to
Landlord under Section 14.1 (collectively, "Tenant's Costs"). "Transfer Premium"
shall also include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. For the
purposes of calculating the Transfer Premium on a monthly basis, (A) Tenant's
Costs shall be amortized over the term of the Transfer, and (B) the Rent paid
for the Subject Space shall be computed after adjusting such rent to the actual
effective rent to be paid, taking into consideration any and all leasehold
concessions granted in connection therewith, including, but not limited to, any
rent credit and tenant improvement allowance. For purposes of calculating any
such effective rent all such concessions shall be amortized on a straight-line
basis over the term of the Transfer.


14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, to the extent Tenant contemplates (i) an
assignment of Tenant's interest in this Lease, or (ii) a sublease of all or a
portion of the Premises for the remainder of the then-current Lease Term (in
each case, other than to a Permitted Transferee), Tenant shall give Landlord
notice (the "Intention to Transfer Notice") of such contemplated assignment or
sublease (whether or not the terms of the contemplated assignment or sublease
have been determined). The Intention to Transfer Notice shall specify the
portion of the Premises which Tenant intends to assign or sublet (the "Subject
Space"), and the contemplated date of commencement of the contemplated
assignment or sublease (the "Contemplated Effective Date"). Thereafter, Landlord
shall have the option, by giving written notice to Tenant within fifteen (15)
days following Landlord's receipt of Tenant's Intention to Transfer Notice, to
recapture the Subject Space. Such recapture shall cancel and terminate this
Lease with respect to the Subject Space effective as of the Contemplated
Effective Date. In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, then (i) the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable

25
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



square feet contained in the Premises; (ii) this Lease as so amended shall
continue thereafter in full force and effect, and upon request of either party,
the parties shall execute written confirmation of the same; and (iii) Landlord,
at its sole cost and expense, shall construct or cause to be constructed a
demising wall separating that portion of the Premises recaptured by Landlord
from that portion of the Premises retained by Tenant and shall separate any
Building systems, as necessary; provided that, Tenant hereby agrees that,
notwithstanding Tenant's occupancy of its retained portion of the Premises
during the construction of such demising wall by Landlord, Landlord shall be
permitted to construct such demising wall during normal business hours, without
any obligation to pay overtime or other premiums, and the construction of such
demising wall by Landlord shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent, and Landlord shall have no
responsibility for, or for any reason be liable to Tenant for, any direct or
indirect injury to or interference with Tenant's business arising from the
construction of such demising wall, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of its retained portion of the Premises or of Tenant's personal property or
improvements resulting from the construction of such demising wall, or for any
inconvenience or annoyance occasioned by the construction of such demising wall.
If Landlord declines, or fails to elect in a timely manner, to recapture the
Subject Space under this Section 14.4, then, for a period of six (6) months (the
“Six Month Period”) commencing on the last day of the fifteen (15) day period
for Landlord to exercise its recapture right, Landlord shall not have any right
to recapture the Subject Space with respect to any assignment or sublease made
during the Six Month Period, provided that any such sublease shall be with
respect to substantially the same amount of space and on substantially the same
economic and other material terms as set forth in the Intention to Transfer
Notice, and provided further, that any such assignment or sublease shall be
subject to all of the other terms of this Article 14. If such an assignment or
sublease is not consummated within the Six Month Period, Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
to any contemplated assignment or sublease which is subject to Landlord’s
recapture under this Section 14.4.


14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space and, in the event of a Transfer of Tenant's
entire interest in this Lease, the liability of Tenant and such Transferee shall
be joint and several. Landlord or its authorized representatives shall have the
right at all reasonable times to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within thirty (30) days after demand, pay the deficiency, and if
understated by more than three percent (3%), Tenant shall pay Landlord's costs
of such audit. Notwithstanding anything to the contrary contained in this
Article 14, Landlord, at its option in its sole and absolute discretion, may
require, as a condition to the validity of any Transfer, that both Tenant and
such Transferee enter into a separate written agreement directly with Landlord
(a "Transfer Agreement"), which Transfer Agreement, among other things, shall
create privity of contract between Landlord and such Transferee with respect to
the provisions of this Article 14, and shall contain such terms and provisions
as Landlord may reasonably require, including, without limitation, the
following: (A) such Transferee's agreement to be bound by all the obligations of
Tenant under this Lease (including, but not limited to, Tenant's obligation to
pay Rent), provided that, in the event of a Transfer of less than the entire
Premises, the obligations to which such Transferee shall agree to be so bound
shall be prorated on a basis of the number of rentable square feet of the
Subject Space in proportion to the number of square feet in the Premises; (B)
such Transferee's acknowledgment of, and agreement that such Transfer shall be
subordinate and subject to, Landlord's rights under Section 19.2.4 of this
Lease; and (C) Tenant's and such Transferee's recognition of an agreement to be
bound by all the terms and provisions of this Article 14, including, but not
limited to, any such terms and provisions which Landlord, at its option,
requires to be expressly set forth in such Transfer Agreement. Upon the
occurrence of any default by Transferee under such Transfer, Landlord shall have
the right, at its option, but not the obligation, on behalf of Tenant, to pursue
any or all of the remedies available to Tenant under such Transfer or at law or
in equity (all of which remedies shall be distinct, separate and cumulative).

26
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------





14.6    Additional Transfers. For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership or limited liability company,
the withdrawal or change, voluntary, involuntary or by operation of law, of
fifty percent (50%) or more of the partners or members, or transfer of fifty
percent (50%) or more of partnership or membership interests, or the dissolution
of the partnership without immediate reconstitution thereof, and (ii) if Tenant
is a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter),
(A) the dissolution of Tenant or (B) the sale or other transfer of an aggregate
of fifty percent (50%) or more of the voting shares of Tenant (other than to
immediate family members by reason of gift or death), or (C) the sale of an
aggregate of fifty percent (50%) or more of the value of the unencumbered assets
of Tenant.


14.7    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this Lease
beyond applicable notice and cure periods, Landlord is hereby irrevocably
authorized to direct any Transferee to make all payments under or in connection
with the Transfer directly to Landlord (which Landlord shall apply towards
Tenant's obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment of this Lease, the assignee shall assume in writing all obligations
and covenants of Tenant thereafter to be performed or observed under this Lease.
No collection or acceptance of rent by Landlord from any Transferee shall be
deemed a waiver of any provision of this Article 14 or the approval of any
Transferee or a release of Tenant from any obligation under this Lease, whether
theretofore or thereafter accruing. In no event shall Landlord's enforcement of
any provision of this Lease against any Transferee be deemed a waiver of
Landlord's right to enforce any term of this Lease against Tenant or any other
person. If Tenant's obligations hereunder have been guaranteed, Landlord's
consent to any Transfer shall not be effective unless the guarantor also
consents to such Transfer.




ARTICLE 15


SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES


15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.


15.2    Removal of Tenant Property by Tenant. On or before the expiration or
earlier termination of this Lease, Tenant shall remove (i) all of Tenant's
Property (defined below) and Tenant's signage from the Premises and other
portions of the Project, (ii) any Alterations or Non Standard Tenant
Improvements which Landlord has designated to be removed at the time of its
consent thereto, and Tenant shall repair any damage caused by all of such
removal activities. "Tenant's Property" means all equipment, trade fixtures,
furnishings, all telephone, data, and other cabling and wiring (including any
cabling and wiring associated with the Wi-Fi Network, if any) installed or
caused to be installed by Tenant (including any cabling and wiring, used by
Tenant and located above the ceiling of the Premises or below the floor of the
Premises), inventories, goods and personal property of Tenant. Any of Tenant's
Property not so removed by Tenant as required herein shall be deemed abandoned
and may be stored, removed, and disposed of by Landlord at Tenant's expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord's retention and disposition of such property; provided, however, Tenant
shall remain liable to Landlord for all costs incurred in storing and disposing
of such abandoned

27
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



property of Tenant. Landlord may elect to take responsibility to remove any such
wiring or cabling required to be removed by Tenant pursuant to this Section
15.2, in which case Tenant shall pay Landlord for the reasonable, actual cost
incurred by Landlord therefor, within thirty (30) days after being billed for
the same, which billing shall be sent no later than ninety (90) days after the
expiration or termination of this Lease. All Alterations and Tenant Improvements
except those which Landlord requires Tenant to remove at the time of Landlord's
consent thereto shall remain in the Premises as the property of Landlord. If the
Premises are not surrendered at the expiration of the Term or earlier
termination of this Lease, and in accordance with this Article 15 and Section
5.3 above, Tenant shall continue to be responsible for the payment of Rent (as
the same may be increased pursuant to Article 16 below) until the Premises are
so surrendered in accordance with said provisions.




ARTICLE 16
HOLDING OVER


If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be at the sufferance of Landlord and shall not constitute a
renewal hereof or an extension for any further term, and in such case Base Rent
for the full hold over period shall be payable in advance, as minimum damages
and not as a penalty, at a monthly rate equal to (A) 150% of the Base Rent
applicable during the last rental period of the Lease Term under this Lease
during the first sixty (60) days of holdover, and (B) 200% of the Base Rent
applicable during the last rental period of the Lease Term under this Lease
thereafter. During any such holdover period, Tenant shall pay a full month's
rent for each month, or any portion thereof, that tenancy is extended beyond the
Lease Expiration Date. Such holdover tenancy shall be subject to every other
applicable term, covenant and agreement contained herein. For purposes of this
Article 16, a holding over shall include Tenant's remaining in the Premises
after the expiration or earlier termination of the Lease Term to remove any
Alterations or Non Standard Tenant Improvements located within the Premises and
to repair any damage to the Building caused thereby to the extent such removal
and repair is required in this Lease or the Tenant Work Letter. Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease. The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all Claims resulting
from such failure, including, without limitation, the generality of the
foregoing, any Claims made by any succeeding tenant founded upon such failure to
surrender and any lost profits to Landlord resulting therefrom.




ARTICLE 17


ESTOPPEL CERTIFICATES


Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be in the form as may be reasonably required by any
prospective mortgagee or purchaser of the Project (or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other factual information relating to this Lease and Tenant
reasonably requested by Landlord or Landlord's mortgagee or prospective
mortgagee. Any such certificate may be relied upon by any prospective mortgagee
or purchaser of all or any portion of the Project. Tenant shall execute and
deliver whatever other commercially reasonable instruments may be reasonably
required for such purposes. At any time during the Lease Term, in connection
with a sale or financing or a proposed sale or refinancing of the Project, or
any portion thereof, Landlord may require Tenant to provide Landlord with a
current financial statement and financial statements of the two (2) years prior
to the current financial statement year. Such statements shall be prepared in
accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant. Notwithstanding the foregoing, for so long as Tenant’s stock is
publicly traded and Tenant’s financials are publicly available, the foregoing
obligation to provide financial statements shall not apply to Tenant. Failure of
Tenant to execute and deliver such estoppel

28
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



certificate or other instruments within three (3) business days following
Tenant’s receipt of Landlord’s second (2nd) written request shall constitute an
acceptance of the Premises and an acknowledgment by Tenant that statements
included in the estoppel certificate are true and correct, without exception.
In addition, Tenant shall be liable to Landlord, and shall indemnify, defend and
hold Landlord harmless from and against any Claims incidental, consequential, or
otherwise, arising or accruing directly or indirectly, from any failure of
Tenant to timely execute or deliver to Landlord any such estoppel certificate
after such second written request.




ARTICLE 18


SUBORDINATION


18.1    Subordination; Non-Disturbance and Attornment.


18.1.1    This Lease is and shall at all times be and remain subject and
subordinate to the lien of any present or future deed of trust, mortgage or
other security instrument (a "Mortgage") or any ground lease, master lease or
primary lease (a "Primary Lease") (and to any and all advances made thereunder)
upon the Property or Premises, (the Mortgagee under any Mortgage or the lessor
under any Primary Lease is referred to herein as "Landlord's Mortgagee"), unless
Landlord requires this Lease to be superior to any such Mortgage or Primary
Lease. Tenant shall execute and return to Landlord any and all commercially
reasonable documentation required by Landlord to evidence the subordination (or
superiority) of this Lease to any Mortgage or Primary Lease. If Tenant does not
provide Landlord with such documentation within ten (10) business days after
Landlord's written request, Tenant shall be in default under this Lease.
Landlord represents and warrants to Tenant that there is no Primary Lease or
Mortgage encumbering the Property or the Premises as of the date of this Lease.


18.1.2    Tenant's subordination of this Lease to any future Primary Lease or
Mortgage shall be conditioned upon Landlord obtaining from the Landlord's
Mortgagee, a written nondisturbance agreement to the effect that (i) in the
event of a foreclosure or other action taken under the mortgage by the holder
thereof, this Lease and the rights of Tenant hereunder shall not be disturbed
but shall continue in full force and effect so long as Tenant shall not be in
default hereunder, and (ii) Landlord's Mortgagee will agree that in the event it
shall be in possession of the Premises, that so long as Tenant shall observe and
perform all of the obligations of Tenant to be performed pursuant to this Lease,
Landlord's Mortgagee will perform all obligations of Landlord required to be
performed under this Lease.


18.1.3    In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage made by the
Landlord covering the Premises, Tenant shall attorn to the purchaser at any such
foreclosure, or to the grantee of a deed in lieu of foreclosure, and recognize
such purchaser or grantee as the landlord under this Lease. Tenant hereby agrees
that no mortgagee or its successor shall be (i) bound by any payment of Rent or
Additional Rent for more than one (1) month in advance, (ii) bound by any
amendment or modification of this Lease made without the consent of Landlord's
mortgagee or its successor, (iii) liable for any breach, act or omission of any
prior landlord, (iv) bound to effect or pay for any construction for Tenant's
occupancy, or (v) subject to any claim of offset or defenses that Tenant may
have against any prior landlord. The word "mortgage" as used herein includes
mortgages, deeds of trust and any sale-leaseback transactions, or other similar
instruments and modifications, extensions, renewals and replacements thereof,
and any and all advances thereunder.


18.2    Notice to Lienholder or Ground Lessor. Notwithstanding anything to the
contrary contained in this Lease, upon receipt by Tenant of notice from any
holder of a mortgage, trust deed or other encumbrance in force against the
Building or the Project or any part thereof which includes the Premises or any
lessor under a ground lease or underlying lease of the Building or the Project,
or from Landlord, which notice sets forth the address of such lienholder or
ground lessor, a copy of any notice of default from Tenant to Landlord shall be
given to such lienholder or ground lessor at the appropriate address therefor
(as specified in the above-described notice or at such other places as may be
designated from time to time in a notice to Tenant in accordance with Section
28.19 below), and the curing of any of Landlord's defaults by

29
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



such lienholder or ground lessor within a reasonable period of time after such
notice from Tenant (including a reasonable period of time to obtain possession
of the Building or the Project, as the case may be, if such lienholder or ground
lessor elects to do so) shall be treated as performance by Landlord. For the
purposes of this Article 18, the term "mortgage" shall include a mortgage on a
leasehold interest of Landlord (but not a mortgage on Tenant's leasehold
interest hereunder).


18.3    Assignment of Rents. With reference to any assignment by Landlord of
Landlord's interest in this Lease, or the Rent payable to Landlord hereunder,
conditional in nature or otherwise, which assignment is made to any holder of a
mortgage, trust deed or other encumbrance in force against the Building or the
Project or any part thereof which includes the Premises or to any lessor under a
ground lease or underlying lease of the Building or the Project, Tenant agrees
that (i) the execution of any such assignment by Landlord, and the acceptance
thereof by such lienholder or ground lessor, shall never be treated as an
assumption by such lienholder or ground lessor of any of the obligations of
Landlord under this Lease, unless such lienholder or ground lessor shall, by
notice to Tenant, specifically otherwise elect; and (ii) notwithstanding
delivery to Tenant of the notice required by Section 18.2, above, such
lienholder or ground lessor, respectively, shall be treated as having assumed
Landlord's obligations under this Lease only upon such lienholder's foreclosure
of any such mortgage, trust deed or other encumbrance, or acceptance of a deed
in lieu thereof, and taking of possession of the Building or the Project or
applicable portion thereof, or such ground lessor's termination of any such
ground lease or underlying leases and assumption of Landlord's position
hereunder, as the case may be.




ARTICLE 19
DEFAULTS; REMEDIES


Tenant:
19.1    
Events of Default. The occurrence of any of the following shall constitute a
default of this Lease by
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, where such failure continues for
three (3) business days after written notice thereof from Landlord to Tenant;
provided however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Section 1161 or
any similar or successor law when due; or
19.1.2    Except where a specific time period is otherwise set forth for
Tenant's performance pursuant to this Section 19.1, any failure by Tenant to
observe or perform any other provision, covenant or condition of this Lease to
be observed or performed by Tenant where such failure continues for thirty (30)
days after written notice thereof from Landlord to Tenant; provided that if the
nature of such default is such that the same cannot reasonably be cured within a
thirty (30) day period, Tenant shall not be deemed to be in default if it
diligently commences such cure within such period and thereafter diligently
proceeds to rectify and cure such default and actually completes the cure of
such default within ninety (90) days from receipt of Landlord's notice; or
19.1.3    To the extent permitted by law, a general assignment by Tenant or any
guarantor of this Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant's assets located upon
the Premises or of Tenant's interest in this Lease, unless such seizure is
discharged within thirty (30) days; or
19.1.4    Abandonment of all or a substantial portion of the Premises by Tenant
while in default of any other provision of this Lease; or
19.1.5    The failure by Tenant to observe or perform according to, or to
deliver the documents required within the time periods specified by, the
provisions of Articles 10, 14, 17 or 18 of this Lease where such failure
continues for more than three (3) business days after written notice from
Landlord.

30
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



The notice periods provided herein are in lieu of, and not in addition to, any
notice required under California Code of Civil Procedure Section 1161 or any
similar or successor law.


19.2    Remedies Upon Default. Upon the occurrence of any default by Tenant
under Section 19.1 of this Lease, Landlord shall have, in addition to any other
remedies available to Landlord at law or in equity (all of which remedies shall
be distinct, separate and cumulative), the option to pursue any one or more of
the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
termination; plus
(i)The worth at the time of any unpaid rent which has been earned at the time of
such
(ii)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and
(v)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.


The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2.1(i)
and (ii) above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 24 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Paragraph 19.2.1(iii) above, the "worth at the time of award" shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2 above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.
19.2.4    If Landlord elects to terminate this Lease on account of any default
by Tenant, as set forth in this Article 19, then Landlord shall have the right,
at Landlord's option in its sole discretion, (i) to terminate any and all
assignments, subleases, licenses, concessions or other consensual arrangements
for possession entered into by Tenant and affecting the Premises, in which event
Landlord shall have the right to repossess such affected portions of the
Premises by any lawful means, or (ii) to succeed to Tenant's interest in any or
all such assignments, subleases, licenses, concessions or arrangements, in which
event Landlord may require any assignees, sublessees, licensees or other parties
thereunder to attorn to and recognize Landlord as its assignor, sublessor,
licensor, concessionaire or transferor thereunder. In the event of Landlord's
election to succeed to Tenant's interest in any such assignments, subleases,
licenses, concessions or arrangements, Tenant

31
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
19.2.5    Notwithstanding anything to the contrary contained in this Lease,
except to the extent of damages arising from a default by Tenant (after the
expiration of all applicable notice and cure periods) under the provisions of
Articles 16 or 17 of this Lease, Landlord and Tenant each hereby waive the right
to recover consequential damages from the other party to the extent arising from
the default by either party under this Lease.


19.3    Form of Payment After Default. Following the occurrence of any default
by Tenant under Section
19.1 of this Lease, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.


19.4    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.


19.5     L andlord’s D ef ault . Landlord shall not be considered in default of
this Lease unless Landlord fails within a reasonable time to perform an
obligation required to be performed by Landlord hereunder. For purposes hereof,
a reasonable time shall not be less than thirty (30) days after receipt by
Landlord of written notice specifying the nature of the obligation Landlord has
not performed; provided, however, that if the nature of such default is such
that the same cannot reasonably be cured within a thirty (30) day period,
Landlord shall not be deemed to be in default if it diligently commences such
cure within such period and thereafter diligently proceeds to rectify and cure
such default and actually completes the cure of such default within one hundred
eighty (180) days from receipt of Tenant's notice.




ARTICLE 20


COVENANT OF QUIET ENJOYMENT


Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.




ARTICLE 21


SECURITY DEPOSIT


Concurrently with execution hereof, Tenant shall deposit with Landlord a
security deposit ("Security Deposit"), in the amount set forth in Section 8 of
the Summary, as security for the full and faithful performance of Tenant's
obligations under this Lease. Landlord may (but shall not be required to) use
the Security Deposit or any portion thereof to cure any defaults on the part of
Tenant which have continued beyond the expiration of applicable notice and cure
periods or to compensate Landlord for any damage Landlord incurs as a result of
such default, it being understood that any use of the Security Deposit shall not
constitute a bar or defense to any of Landlord's remedies under this Lease, at
law or in equity. In such event, and upon written notice from Landlord to Tenant
specifying the amount of the Security Deposit so utilized by Landlord and

32
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



the particular purpose for which such amount was applied, Tenant shall
immediately deposit with Landlord an amount sufficient to return the Security
Deposit to the amount specified in Section 8 of the Summary. Upon expiration of
the Lease Term or earlier termination, the Security Deposit shall be returned to
Tenant, reduced by those amounts that may be required by Landlord to remedy
defaults on the part of Tenant in the payment of Rent, to repair damages to the
Premises caused by Tenant and to clean the Premises. The portion of the deposit
not so required shall be paid over to Tenant within sixty (60) days after
expiration of the Term or earlier termination hereof. Landlord shall hold the
Security Deposit for the foregoing purposes; provided, however, that Landlord
shall have no obligation to segregate the Security Deposit from its general
funds or to pay interest thereon. If Landlord conveys or transfers its interest
in the Premises, and as a part of such conveyance or transfer, assigns its
interest in this Lease and Security Deposit, or any portion thereof not
previously applied, the Security Deposit shall be transferred to Landlord's
successor and the Landlord named herein shall be released and discharged from
any further liability to Tenant with respect to such Security Deposit provided
Landlord's successor expressly assumes Landlord's obligations under this Lease.
In no event shall any mortgagee or beneficiary under a mortgage or deed of trust
encumbering all or any portion of the Project, or any purchaser of all or any
portion of the Project at a public or private foreclosure sale or exercise of a
power of sale under such mortgage or deed of trust, have any liability or
obligation whatsoever to Tenant or Tenant's successors or assigns for the return
of all or any part of the Security Deposit in the event any such mortgagee,
beneficiary or purchaser becomes a mortgagee in possession or succeeds to the
interest of Landlord under this Lease unless, and then only to the extent that,
such mortgagee, beneficiary or purchaser has received all or any part of the
Security Deposit. Tenant hereby waives (i) California Civil Code Section 1950.7
and any and all other Applicable Laws applicable to security deposits in the
commercial context ("Security Deposit Laws"), and (ii) any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Notwithstanding anything
to the contrary herein, the security deposit may additionally be retained and
applied by Landlord (a) to offset Rent which is unpaid beyond applicable notice
and cure periods either before or after termination of this Lease, and (b)
against other damages suffered by Landlord as a result of a default by Tenant
beyond applicable notice and cure periods before or after termination of this
Lease.




ARTICLE 22


SIGNS


22.1    Full Floors. Subject to Landlord's prior written approval, which
Landlord may grant or deny in its reasonable discretion, and provided all signs
are in keeping with the quality, design and style of the Building and Project,
Tenant, if the Premises comprise an entire floor of the Building, at its sole
cost and expense, may install identification signage anywhere in the Premises
including in the elevator lobby of the Premises, provided that such signs must
not be visible from the exterior of the Building.


22.2    Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant's identifying signage shall be provided by
Landlord, and such signage shall be comparable to that used by Landlord for
other similar floors in the Building and shall comply with Landlord's Building
standard signage program. Landlord shall pay for the cost of the initial
installation of such signage, and Tenant shall pay for the cost of any changes
thereto.


22.3    Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas. Any signs, window coverings, or blinds (even if
the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole discretion.


22.4    Building Directory. A building directory will be located in the lobby of
the Building. Tenant shall have the right, at Landlord's expense, to designate
one (1) name to be displayed on such directory.



33
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------





ARTICLE 23
COMPLIANCE WITH LAW


Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any Applicable Laws
and any renewable energy and other "green" requirements, any LEED or other
building rating system level of certification designated for the Premises by
Landlord, or as otherwise mandated under applicable laws with respect to
renewable energy or energy efficiency. At its sole cost and expense and except
as otherwise provided in Exhibit B, Tenant shall promptly comply with all such
Applicable Laws which relate to
(i) Tenant's particular use of the Premises (other than for general office use),
(ii) the Alterations or tenant improvements in the Premises made by or on behalf
of Tenant, or (iii) the Base Building, but, as to the Base Building, only to the
extent such obligations are triggered by Tenant's Alterations, the Tenant
Improvements, or Tenant's particular use of the Premises other than for general
office use. Should any standard or regulation now or hereafter be imposed on
Landlord or Tenant by a state, federal or local governmental body charged with
the establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply promptly with such standards or
regulations.


Without limiting the generality of the above, Tenant shall promptly comply with
all requirements of the Americans with Disabilities Act and the regulations
promulgated under it in effect from time to time ("ADA Requirements") relating
to the conduct of Tenant's business. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of the said
governmental measures shall be conclusive of that fact as between Landlord and
Tenant.


Tenant shall have exclusive responsibility for compliance with ADA Requirements
pertaining to the interior of the Premises, including, without limitation, the
design and construction of the entry door to the Premises. Landlord shall have
responsibility for compliance with ADA Requirements which affect the Common
Areas of the Building, subject to Tenant's obligation to pay for its share of
the expense of such compliance pursuant to Article 4 of this Lease (except as
otherwise expressly provided in Exhibit B). Tenant shall comply promptly with
any direction of any governmental authority having jurisdiction which imposes
any duty upon Tenant or Landlord with respect to the Premises or with respect to
the use or occupancy thereof. Tenant shall furnish Landlord with a copy of any
such direction promptly after receipt of the same. In addition, Tenant shall
comply with any reasonable plan adopted by Landlord which is designed to fulfill
the requirements of any Applicable Laws, including ADA Requirements.


Should compliance by Tenant with ADA Requirements under this Article 23 require
Landlord's consent under Article 8 of this Lease, Tenant shall promptly seek
such consent, provide the assurances and documents required by Article 8 and,
following receipt of such consent, promptly comply with the provisions of
Article 8 and ADA Requirements under this Article 23.


If Tenant fails to comply with ADA Requirements as required in this paragraph,
then, after notice to Tenant, Landlord may comply or cause such compliance, in
which case Tenant shall reimburse Landlord upon demand for Landlord's costs
incurred in effecting compliance. For purposes of Section 1938 of the California
Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
that the Premises have not undergone inspection by a Certified Access Specialist
(CASp).




ARTICLE 24
LATE CHARGES


If any installment of Rent or any other sum due from Tenant shall not be
received when said amount is due, then Tenant shall pay to Landlord a late
charge equal to six percent (6%) of the overdue amount plus any attorneys' fees
incurred by Landlord by reason of Tenant's failure to pay Rent and/or other
charges when due hereunder. The late charge shall be deemed

34
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



Additional Rent and the right to require it shall be in addition to all of
Landlord's other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord's remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days after the date
they are due shall bear interest from the date when due until paid at a rate per
annum equal to the lesser of (i) the annual "Bank Prime Loan" rate cited in the
Federal Reserve Statistical Release Publication G.13(415), published on the
first Tuesday of each calendar month (or such other comparable index as Landlord
and Tenant shall reasonably agree upon if such rate ceases to be published) plus
two (2) percentage points, and (ii) the highest rate permitted by applicable
law. Notwithstanding the foregoing, Tenant shall not be assessed any late charge
or interest for the first late payment in any calendar year so long as Tenant
pays the amount due within five (5) days after the date Tenant receives written
notice that such amount is past due.




ARTICLE 25


LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT


25.1    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant, at Tenant's sole cost and
expense, and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2 above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.


25.2    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 25.1 above;
(ii) sums equal to all Claims referred to in Article 10 of this Lease; and (iii)
sums equal to all expenditures made and obligations incurred by Landlord in
collecting or attempting to collect the Rent or in enforcing or attempting to
enforce any rights of Landlord under this Lease or pursuant to law, including,
without limitation, all legal fees and other amounts so expended and interest on
all such sums from the date accrued by Landlord until paid by Tenant at a rate
per annum equal to the lesser of ten percent (10%) or the maximum rate permitted
by law. Tenant's obligations under this Section 25.2 shall survive the
expiration or sooner termination of the Lease Term.




ARTICLE 26
ENTRY BY LANDLORD


Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (which notice, notwithstanding anything to the contrary contained
within this Lease, may be oral, and which notice shall not be required in the
case of an emergency) to enter the Premises to (i) inspect them; (ii) show the
Premises to prospective purchasers, mortgagees, or to current or prospective
mortgagees, ground or underlying lessors or insurers or, during the last nine
(9) months of the Term prospective tenants, in each case upon not less than one
(1) business days' notice; (iii) post notices of nonresponsibility; or (iv)
alter, improve or repair the Premises or the Building, or for structural
alterations, repairs or improvements to the Building or the Building's systems
and equipment. Notwithstanding anything to the contrary contained in this
Article 26, Landlord may enter the Premises at any time to (A) perform services
required of Landlord, including janitorial service; (B) take possession due to
any breach of this Lease in the manner provided herein; and C) perform any
covenants of Tenant which Tenant fails to perform. Landlord may make any such
entries without the abatement of Rent and may take such reasonable steps as
required to accomplish the stated purposes. Tenant hereby waives any claims for
damages or for any injuries or inconvenience to or interference with Tenant's
business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant's vaults, safes and special security areas designated
in advance by Tenant in writing. In an emergency, Landlord shall have the right
to use any means that Landlord may deem

35
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



proper to open the doors in and to the Premises. Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein. Landlord shall use commercially reasonable efforts to
minimize any unreasonable interference with Tenant's use and occupancy of the
Premises as a result of any entry by Landlord permitted under this Article 26.




ARTICLE 27


TENANT PARKING


27.1    In General. Tenant shall rent from Landlord, commencing on the Lease
Commencement Date, the number of parking spaces set forth in Section 10 of the
Summary, on a monthly basis throughout the Lease Term, which parking spaces
shall pertain to the Project parking facility. Tenant shall pay to Landlord for
such parking spaces on a monthly basis the prevailing rate charged from time to
time for the Project parking facility. As of the date of this Lease, the
prevailing rate charged for the Project parking facility is $425 per month per
parking space. In addition, Tenant shall be responsible for the full amount of
any taxes imposed by any governmental authority in connection with the renting
of such parking spaces by Tenant or the use of the Project parking facility by
Tenant. Tenant's continued right to use the parking spaces is conditioned (i)
upon Tenant abiding by all uniform rules and regulations which are prescribed
from time to time and provided to Tenant for the orderly operation and use of
the Project parking facility, including any sticker or other identification
system established by Landlord, (ii) Tenant's cooperation in seeing that
Tenant's employees and visitors also comply with such rules and regulations, and
(iii) Tenant not being in default under this Lease beyond applicable notice and
cure periods. Tenant's parking spaces shall be used only for parking of
automobiles no larger than full size passenger automobiles, sport utility
vehicles or pick-up trucks. The parking spaces rented by Tenant pursuant to this
Article 27 are provided to Tenant solely for use by Tenant's own personnel and
such rights may not be transferred, assigned, subleased or otherwise alienated
by Tenant (other than to a Permitted Transferee) without Landlord's prior
approval. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder relating to the Project parking facility to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord. Tenant may validate visitor parking
by such method or methods as the Landlord may establish, at the validation rate
from time to time generally applicable to visitor parking.


27.2    Parking Procedures. Landlord shall have no obligation to monitor the use
of the Project parking facility, nor shall Landlord be responsible for any loss
or damage to any vehicle or other property or for any injury to any person.
Tenant shall comply with all uniform rules and regulations which may be adopted
by Landlord from time to time with respect to parking and/or the Project parking
facility and provided to Tenant. Tenant shall not at any time use more parking
spaces than the number so allocated (if any) to Tenant or park its vehicles or
the vehicles of others in any portion of the Project not designated by Landlord
for Tenant's parking. All trucks (other than pick-up trucks) and delivery
vehicles shall be (i) parked at the loading dock of the Building, (ii) loaded
and unloaded in a manner which does not interfere with the businesses of other
occupants of the Building, and (iii) permitted to remain on the Project only so
long as is reasonably necessary to complete loading and unloading. In the event
Landlord elects in its sole and absolute discretion, or is required by any law,
to limit or control parking in the Building, whether by validation of parking
tickets or any other method of assessment, Tenant agrees to participate in such
validation or assessment program under such reasonable rules and regulations as
are, from time to time, established by Landlord.


27.3    Bicycle Parking. Subject to all of the terms, covenants and conditions
of this Lease, throughout the Lease Term, Tenant shall have the right to use up
to thirty (30) bicycle parking spaces in the bicycle storage areas located in
the Project parking facility without additional charge. Tenant acknowledges and
agrees that the bicycle storage area is utilized by other tenants of the
Building and all such bike storage is on a non-reserved basis. Tenant
acknowledges and agrees that Landlord, from time to time, may, without incurring
any liability to Tenant and without any abatement of Rent under this

36
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



Lease temporarily close-off or restrict access to the bicycle storage area or
relocate Tenant's bicycle storage area, for purposes of permitting or
facilitating any such construction, alteration or improvements or to accommodate
or facilitate renovation, alteration, construction or other modification of
other improvements or structures located on the Project. The bicycle parking
provided to Tenant pursuant to this Section 27.3 are provided solely for use by
Tenant's own personnel and such bike parking may not be transferred, assigned,
subleased or otherwise alienated by Tenant other than to a Permitted Transferee
without Landlord's prior approval.




ARTICLE 28


MISCELLANEOUS PROVISIONS


28.1    Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.


28.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.


28.3    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. Under no circumstances whatsoever at any time during the
Lease Term shall any temporary darkening of any windows of the Premises or any
temporary obstruction of the light or view therefrom by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, or any
diminution, impairment or obstruction (whether partial or total) of light, air
or view by any structure which may be erected on any land comprising a part of,
or located adjacent to or otherwise in the path of light, air or view to, the
Project, in any way impose any liability upon Landlord or in any way reduce or
diminish Tenant's obligations under this Lease.
28.4    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not materially and adversely change the rights and
obligations of Tenant hereunder, then and in such event, Tenant agrees that this
Lease may be so modified and agrees to execute whatever documents are reasonably
required therefor and reasonably approved by Tenant and to deliver the same to
Landlord within ten (10) days following a request therefor. At the request of
Landlord or any mortgagee or ground lessor, Tenant agrees to execute a short
form of Lease reasonably approved by Tenant and deliver the same to Landlord
within ten (10) days following the request therefor.


28.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, and provided Landlord's successor shall have assumed in writing the
obligations of Landlord under this Lease, Landlord shall be released from all
liability under this Lease and Tenant agrees to look solely to such transferee
for the performance of Landlord's obligations hereunder after the date of
transfer and such transferee shall be deemed to have fully assumed and be liable
for all obligations of this Lease to be performed by Landlord, including the
return of any Security Deposit, and Tenant shall attorn to such transferee.
Tenant further acknowledges that Landlord may assign its interest in this Lease
to a mortgage lender as additional security and agrees that such an assignment
shall not release Tenant from its obligations hereunder and that Tenant shall
continue to look solely to Landlord for the performance of its obligations
hereunder.


28.6    Prohibition Against Recording. Except as provided in Section 28.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,

37
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



under or on behalf of Tenant.


28.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.


28.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.


28.9    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.


28.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor,
including, without limitation, the giving of any notice required to be given
under this Lease or by law, the time periods for giving notice and the taking of
any action with respect to such notice.


28.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.


28.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.


28.13    Landlord Exculpation. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to the lesser of (a) the interest of Landlord in
the Building or (b) the equity interest Landlord would have in the Building if
the Building were encumbered by third-party debt in an amount equal to eighty
percent (80%) of the value of the Building (as such value is determined by
Landlord), including the rents, sales and insurance proceeds and condemnation
awards received by Landlord or the Landlord Parties in connection with the
Project, Building or Premises. Neither Landlord, nor any of the Landlord Parties
shall have any personal liability therefor, and Tenant hereby expressly waives
and releases such personal liability on behalf of itself and all persons
claiming by, through or under Tenant. The limitations of liability contained in
this Section 28.13 shall inure to the benefit of Landlord's and the Landlord
Parties' present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant's business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.


28.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the

38
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.


28.15    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.


28.16    Force Majeure. Except as otherwise expressly provided herein, any
prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts of
God, inability to obtain services, labor, or materials or reasonable substitutes
therefor, governmental actions, civil commotions, fire or other casualty, and
other causes beyond the reasonable control of the party obligated to perform
(collectively, a "Force Majeure") shall excuse the performance of such party for
a period equal to the length of any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, except as otherwise expressly provided herein, that
time period shall be extended by the period of any delay in such party's
performance caused by an event of Force Majeure; provided however, that
notwithstanding the foregoing, the obligations imposed with regard to Rent and
other charges to be paid by Tenant pursuant to this Lease, Tenant's obligations
pursuant to Article 5, Article 17, Article 18 and Article 23 and the Tenant Work
Letter, and the time periods specified in Article 19 and in any provision of
this Lease relating to Tenant's exercise of an option or a right hereunder,
shall not be subject to extension due to an event of Force Majeure.


28.17    [Intentionally Deleted].


28.18    Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.


28.19    Notices.    All notices, demands, statements, designations, approvals
or other communications (collectively, "Notices") given or required to be given
by either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"),
(B) transmitted by facsimile, if such facsimile is promptly followed by a Notice
sent by Mail, (C) delivered by a nationally recognized overnight courier, or (D)
delivered personally. Any Notice shall be sent, transmitted, or delivered, as
the case may be, to Tenant at the appropriate address set forth in Section 11 of
the Summary, or to such other place as Tenant may from time to time designate in
a Notice to Landlord, or to Landlord at the appropriate address set forth in
Section 12 of the Summary, or to such other place as Landlord may from time to
time designate in a Notice to Tenant. Any Notice will be deemed given (i) three
(3) days after the date it is posted if sent by Mail, (ii) the date the
facsimile is transmitted, (iii) the date the overnight courier delivery is made
or such delivery is refused, or (iv) the date personal delivery is made or such
delivery is refused. If Tenant is notified of the identity and address of
Landlord's mortgagee or ground or underlying lessor, Tenant shall give to such
mortgagee or ground or underlying lessor written notice of any default by
Landlord under the terms of this Lease by registered or certified mail, and such
mortgagee or ground or underlying lessor shall be given a reasonable period of
time to cure such default in accordance with Section 18.2.


28.20    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.


28.21    Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. In such event Tenant shall, concurrent with the execution
of this Lease, deliver to Landlord

39
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



satisfactory evidence of such authority and, if a corporation, upon demand by
Landlord, also deliver to Landlord satisfactory evidence of (i) good standing in
Tenant's state of incorporation and (ii) qualification to do business in
California.


28.22    Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.


28.23    Governing Law; Waiver of Trial by Jury. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I)
THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE
STATE OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY
CALIFORNIA LAW, AND (III) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL
WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.


28.24    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.


28.25    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 13 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Landlord shall be responsible for paying a commission to the
Brokers pursuant to a separate agreement between Landlord and the Brokers. Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all Claims with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.


28.26    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord except as expressly provided hereunder.


28.27    Project or Building Name and Signage. Landlord shall have the right at
any time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.


28.28    Confidentiality. Tenant acknowledges that the financial terms and
conditions of this Lease and any related documents are confidential information.
Tenant shall keep such confidential information strictly confidential and shall
not disclose such confidential information to any person or entity other than
Tenant's employees, directors, financial, legal, and space planning consultants,
accountants, potential investors, and other Tenant advisors reasonably in need
of such information, or as otherwise required by law. Any financial information
delivered by Tenant to Landlord shall be maintained in confidence by Landlord
and its accounting firm and shall not be disclosed, published or otherwise
disseminated to any

40
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



other party other than to Landlord and its agents, employees, members,
attorneys, accountants and Landlord’s prospective lenders and/or purchasers of
the Project reasonably in need of such information, unless required by
applicable law.


28.29    Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.


28.30    Building Renovations.    It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Tenant Work
Letter. However, Tenant hereby acknowledges that Landlord may during the Lease
Term renovate, improve, alter, or modify (collectively, the "Renovations") the
Project, the Building and/or the Premises including without limitation the
parking structure, common areas, systems and equipment, roof, and structural
portions of the same, which Renovations may include, without limitation, (i)
installing sprinklers in the Building common areas and tenant spaces, (ii)
modifying the common areas and tenant spaces to comply with Applicable Laws,
including regulations relating to the physically disabled, seismic conditions,
and building safety and security, and (iii) installing new floor covering,
lighting, and wall coverings in the Building common areas, and in connection
with any Renovations, Landlord may, among other things, erect scaffolding or
other necessary structures in the Building, limit or eliminate access to
portions of the Project, including portions of the common areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building. Tenant hereby agrees that such Renovations and Landlord's actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent. Notwithstanding
the foregoing, Landlord shall use commercially reasonable efforts to minimize
any interference with Tenant's use of or access to the Premises in connection
with any Renovations undertaken by Landlord. Landlord shall have no
responsibility for, and shall not for any reason be liable to Tenant for, any
direct or indirect injury to or interference with Tenant's business arising from
the Renovations, nor shall Tenant be entitled to any compensation or damages
from Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's personal property or improvements resulting from the Renovations or
Landlord's actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord's actions.


28.31    No Violation. Each of Landlord and Tenant hereby warrants and
represents that neither its execution of nor performance under this Lease shall
cause it to be in violation of any agreement, instrument, contract, law, rule or
regulation by which it is bound, and it shall protect, defend, indemnify and
hold the other harmless against any Claims arising from its breach of this
warranty and representation.


28.32    Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any electronic, fiber, phone and data cabling and
communications or computer wires (collectively, the "Lines") at the Project in
or serving the Premises, provided that (i) Tenant shall obtain Landlord's prior
written consent, use an experienced and qualified contractor approved in writing
by Landlord, and comply with all of the other provisions of Article 7 and
Article 8 of this Lease, (ii) an acceptable number of spare Lines and space for
additional Lines shall be maintained for existing and future occupants of the
Project, as determined in Landlord's reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, and shall be surrounded by a
protective conduit reasonably acceptable to Landlord, (iv) any Lines installed
by or on behalf of Tenant servicing the Premises shall comply with all
Applicable Laws, (v) Tenant shall prior to the expiration of this Lease, at
Tenant's expense and in compliance with the National Electric Code and other
Applicable Laws, remove all Lines; provided, however, Tenant shall not remove
such Lines if Tenant receives a written notice from Landlord at least thirty
(30) days prior to the expiration of the Lease authorizing such Lines to remain
in place, in which event the Lines shall be surrendered with the Premises upon
the expiration or earlier termination of this Lease, and (vi) Tenant shall pay
all costs in connection therewith. Landlord reserves the right to require that
Tenant remove any Lines located in or serving the Premises which are installed
by or on

41
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



behalf of Tenant in violation of these provisions, or which are at any time in
violation of any Applicable Laws or represent a dangerous or potentially
dangerous condition. The parties hereto acknowledge and agree that prior to the
applicable Early Entry Date, Landlord shall remove, or cause to be removed all
Lines currently located within the Premises, other than the Suite 200 portion of
the Premises, which Lines shall remain in place and used by Tenant.


28.33    Office and Communications Services.


28.33.1    The Provider. Landlord has advised Tenant that certain office and
communications services may be offered to tenants of the Building by a
concessionaire under contract to Landlord ("Provider"). Tenant shall be
permitted, in Tenant's sole discretion, to contract with Provider for the
provision of any or all of such services on such terms and conditions as Tenant
and Provider may agree.


28.33.2    Other Terms.    Tenant acknowledges and agrees that: (i) Landlord has
made no warranty or representation to Tenant with respect to the availability of
any such services, or the quality, reliability or suitability thereof; (ii) the
Provider is not acting as the agent or representative of Landlord in the
provision of such services, and Landlord shall have no liability or
responsibility for any failure or inadequacy of such services, or any equipment
or facilities used in the furnishing thereof, or any act or omission of
Provider, or its agents, employees, representatives, officers or contractors;
(iii) Landlord shall have no responsibility or liability for the installation,
alteration, repair, maintenance, furnishing, operation, adjustment or removal of
any such services, equipment or facilities; and (iv) any contract or other
agreement between Tenant and Provider shall be independent of this Lease, the
obligations of Tenant hereunder, and the rights of Landlord hereunder, and,
without limiting the foregoing, no default or failure of Provider with respect
to any such services, equipment or facilities, or under any contract or
agreement relating thereto, shall have any effect on this Lease or give to
Tenant any offset or defense to the full and timely performance of its
obligations hereunder, or entitle Tenant to any abatement of rent or additional
rent or any other payment required to be made by Tenant hereunder, or constitute
any accrual or constructive eviction of Tenant, or otherwise give rise to any
other claim of any nature against Landlord.


28.34    Substitution of Other Premises. Intentionally Omitted.


28.35    OFAC Compliance.


28.35.1    Tenant represents and warrants that (a) Tenant and each person or
entity owning an interest in Tenant is (i) not currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control, Department of the Treasury ("OFAC") and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the "List"), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States,
(b) none of the funds or other assets of Tenant constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term "Embargoed Person" means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.


28.35.2    Tenant covenants and agrees (i) to comply with all requirements of
law relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (ii) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (iii) not to use funds from any "Prohibited Person" (as such
term is defined in the September

42
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



24, 2001 Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism) to make any
payment due to Landlord under the Lease and (iv) at the request of Landlord, to
provide such information as may be requested by Landlord to determine Tenant's
compliance with the terms hereof.


28.35.3    Tenant hereby acknowledges and agrees that Tenant's inclusion on the
List at any time during the Lease Term shall be a default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a default of the Lease.


[SIGNATURES ON NEXT PAGE]





43
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



[image0.jpg]

44
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15





--------------------------------------------------------------------------------



EXHIBIT A


150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA OUTLINE OF PREMISES






[image1.gif]



Exhibit A
1
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



[image2.jpg]

Exhibit A
2
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



[image3.jpg]



Exhibit A
3
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



EXHIBIT B


150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA
TENANT WORK LETTER


This Work Letter ("Work Letter") shall set forth the terms and conditions
relating to the construction of improvements for the Premises. All references in
this Work Letter to the "Lease" shall mean the relevant portions of the Office
Lease to which this Work Letter is attached as Exhibit B. Capitalized terms used
in this Work Letter and not defined herein shall have the meanings given to them
in the Lease.
SECTION 1


AS-IS CONDITION


Landlord has previously constructed, and, subject to Landlord's obligation under
Section 1.1.1 of the Lease, Tenant hereby accepts the base, shell and core (i)
of the Premises and (ii) of the floor(s) of the Building on which the Premises
are located (collectively, the "Base, Shell and Core"), in its current "AS-IS"
condition existing as of the date of the Lease and Lease Commencement Date.
Except for the Tenant Improvement Allowance set forth below, Landlord shall not
be obligated to make or pay for any alterations or improvements to the Premises,
the Building or the Complex. Upon execution of this Lease, Landlord shall
provide Tenant (or its Architect, as defined below) with Landlord's most
recently prepared wet-stamped path of travel drawings for the Building.
Notwithstanding anything to the contrary contained herein, in the event that,
during construction of the initial Tenant Improvements pursuant to this Exhibit
B, Hazardous Materials are discovered in the Premises or the Common Areas of the
Building that require remediation and/or abatement, then Landlord shall be
responsible, at Landlord's sole cost, for any such remediation/abatement to the
extent required by applicable governmental agencies. In the event that any
Hazardous Material remediation by Landlord as required pursuant to the
immediately preceding sentence causes an actual delay in Tenant's completion of
construction of the Tenant Improvements, then Tenant shall receive a credit
against Base Rent next coming due an amount equal to one (1) day of Base Rent at
the rate payable at the commencement of the Lease Term for each day that Tenant
is actually delayed in occupying the Premises solely as a result of Landlord's
Hazardous Materials remediation/abatement work. In addition to the foregoing, in
the event that the Tenant Improvements trigger the need for code compliance work
(including ADA and Title 24 or other Applicable Laws) at the Building, but
outside of the Premises, including in the Common Areas, including the path of
travel to the Premises, or any restrooms on Tenant's floors, then Landlord shall
perform such code compliance work at Landlord's sole cost and expense in
accordance with Applicable Laws. In the event that Landlord's failure to
complete any of the foregoing code compliance work causes the City of San
Francisco ("City") to not allow Tenant to occupy the Premises, then Tenant shall
receive a credit against Base Rent next coming due in an amount equal to one (1)
day of Base Rent at the rate payable at the commencement of the Lease Term for
each day that Tenant is actually prevented from occupying the Premises by the
City solely as a result of Landlord's failure to complete any of the foregoing
code compliance work.


SECTION 2


TENANT IMPROVEMENTS


2.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance in the amount of up to, but not exceeding (a)
$38.00 per rentable square foot of the Suite 200 and Suite 400 portions of the
Premises (i.e., up to $1,102,760.00, based on 13,459 rentable square feet in the
Suite 200 portion of the Premises and 15,561 rentable square feet in the Suite
400 portion of the Premises) (the "Suite 200/400 Allowance"), and (b) $70.00 per
rentable square foot of the Suite 500 and Suite 575 portions of the Premises
(i.e., up to $511,910.00, based on 5,258 rentable square feet in the Suite 500
portion of the Premises and 2,055 rentable square feet in the Suite 575 portion
of the Premises) (the "Suite 500/575 Allowance"). The Suite 200/400 Allowance,
and the Suite 500/575 Allowance shall collectively be referred to

Exhibit B
4
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



herein as the "Tenant Improvement Allowance." Subject to the further terms of
this Section 2.1, in the event that the Tenant Improvements in the Suite 200 or
Suite 400 portions of the Premises trigger the need for code compliance work
(including ADA and Title 24 or other Applicable Laws) within the Suite 200 or
Suite 400 portions of the Premises (and such work is not Landlord's
responsibility under Section 1 above), the Suite 200/400 Allowance must be
utilized to perform such code compliance work. Any remaining portion of the
Suite 200/400 Allowance (excluding any portion of such allowance amount utilized
for code compliance work in the Phase I Premises) may be utilized for Tenant
Improvement Allowance Items in any portion of the Premises. The Tenant
Improvement Allowance shall be used for the costs relating to the design,
permitting and construction of Tenant's improvements which are permanently
affixed to the Premises (the "Tenant Improvements"); provided, however, that
Landlord shall have no obligation to disburse all or any portion of the Tenant
Improvement Allowance to Tenant unless Tenant makes a request for disbursement
pursuant to the terms and conditions of Section 2.2 below prior to that date
which is nine (9) months after the Lease Commencement Date for the Phase II
Premises. In no event shall Landlord be obligated to make disbursements pursuant
to this Work Letter in a total amount which exceeds the Tenant Improvement
Allowance. Tenant shall not be entitled to receive any cash payment or credit
against Rent or otherwise for any unused portion of the Tenant Improvement
Allowance which is not used to pay for the Tenant Improvement Allowance Items
(as such term is defined below). Notwithstanding the foregoing, Tenant may
utilize a portion of the total Tenant Improvement Allowance (not to exceed
$181,665.00; based on $5.00 per rentable square foot of the Premises) for any
costs associated with construction of the Tenant Improvements in any portion of
the Premises, including moving expenses, and/or for the costs of furniture,
fixtures, equipment, cabling and security systems for the Premises. Landlord
acknowledges that Tenant shall have the right to perform the Tenant Improvements
in phases (i.e., the Tenant Improvements in the Phase I Premises may be
performed in one phase and the Tenant Improvements in the Phase II Premises may
be performed in another phase). As a result, the terms of this Work Letter shall
apply to each phase of the Tenant Improvements. In addition to the Tenant
Improvement Allowance, Landlord shall contribute an amount not to exceed $0.15
per rentable square foot of the Premises (“Space Planning Contribution”) toward
the cost of space planning to be prepared by the Architect (as defined below).
Landlord shall disburse up to the amount of the Space Planning Contribution to
Tenant within thirty (30) days after Tenant delivers to Landlord reasonable
evidence of the costs incurred by Tenant for space planning.


2.2    Disbursement of the Tenant Improvement Allowance.


2.2.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the "Tenant
Improvement Allowance Items"):


2.2.1.1    payment of the fees of the "Architect" and the "Engineers", as those
terms are defined in Section 3.1 of this Work Letter;
Tenant Improvements;
2.2.1.2     the payment of plan check, permit and license fees relating to
construction of the
2.2.1.3    the cost of construction of the Tenant Improvements, including,
without limitation, contractors' fees and general conditions, testing and
inspection costs, costs of trash removal, parking and hoists;
2.2.1.4    the cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings, such cost to include all
direct architectural and/or engineering fees and expenses incurred in connection
therewith;
2.2.1.5    the cost of any changes to the Construction Drawings or Tenant
Improvements required by Applicable Laws;
2.2.1.6    sales and use taxes and Title 24 fees; and
2.2.1.7    the "Coordination Fee", as that term is defined in Section 4.2.2.2 of
this Work Letter;
2.2.1.8    all other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements if requested by Tenant or required by
Applicable Laws or otherwise incurred by Landlord hereunder, except to the
extent Landlord is required pursuant to the terms hereof to incur such costs on
its own behalf.


2.2.2    Disbursement of Tenant Improvement Allowance. Subject to Section 2.1
above, during the construction of the Tenant Improvements, Landlord shall make
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant

Exhibit B
5
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



as follows:
2.2.2.1    Disbursements.    From time to time during the construction of the
Tenant Improvements (but no more frequently than monthly), Tenant shall deliver
to Landlord: (i) a request for payment of the "Contractor", as that term is
defined in Section 4.1 below, approved by Tenant, showing the schedule, by
trade, of percentage of completion of the Tenant Improvements in the Premises,
detailing the portion of the work completed and the portion not completed, and
demonstrating that the relationship between the cost of the work completed and
the cost of the work to be completed complies with the terms of the
"Construction Budget", as that term is defined in Section 4.2.1 below; (ii)
invoices from all of "Tenant's Agents", as that term is defined in Section 4.1.2
below, for labor rendered and materials delivered to the Premises; (iii)
executed mechanic's lien releases from Contractor and all subcontractors which
shall comply with the appropriate provisions, as reasonably determined by
Landlord, of California Civil Code Sections 8132-8138; and (iv) each of the
general disbursement items referenced in Section 2.2.2.3 below, and all other
information reasonably requested by Landlord with respect to such disbursement.
Tenant's request for payment shall be deemed Tenant's acceptance and approval of
the work furnished and/or the materials supplied as set forth in Tenant's
payment request. Within thirty (30) days following Landlord's receipt of a
completed disbursement request submission, Landlord shall deliver a check to
Tenant in payment of the lesser of (A) the amounts so requested by Tenant, as
set forth in this Section 2.2.2.1, above, less a ten percent (10%) retention
(the aggregate amount of such retentions to be known as the "Final Retention")
and (B) the balance of any remaining available portion of the Tenant Improvement
Allowance (not including the Final Retention), provided that Landlord does not
dispute any request for payment based on non- compliance of any work with the
"Approved Working Drawings", as that term is defined in Section 3.4 below, or
due to any substandard work. Landlord's payment of such amounts shall not be
deemed Landlord's approval or acceptance of the work furnished or materials
supplied as set forth in Tenant's payment request.
2.2.2.2    Final Retention. Subject to the provisions of this Work Letter, a
check for the Final Retention payable to Tenant shall be delivered by Landlord
to Tenant within thirty (30) days following the completion of construction of
the Premises, provided that (i) Tenant delivers to Landlord properly executed
and fully unconditional mechanics lien releases in compliance with both
California Civil Code Section 8134 and either Section 8136 or Section 8138, and
(ii) Landlord has determined that no substandard work exists which adversely
affects the mechanical, electrical, plumbing, heating, ventilating and air
conditioning, life-safety or other systems of the Building, the curtain wall of
the Building, the structure or exterior appearance of the Building, or any other
tenant's use of such other tenant's leased premises in the Building, (iii)
Tenant has delivered to Landlord a certificate of occupancy or permit cards
signed off by the City with respect to the Premises; (iv) Tenant has delivered
to the Office of the Building as-built plans and City-permitted plans for the
Tenant Improvements; (v) Tenant has delivered to the Office of the Building
operation manuals and warranties for equipment included within the Tenant
Improvements, if applicable, and (vi) Tenant has delivered to Landlord each of
the general disbursement items referenced in Section 2.2.2.3 below.
2.2.2.3    General Disbursement Requirements. In addition to the disbursement
requirements referenced above, Tenant acknowledges and agrees that the following
items are required as a condition to any disbursement of the Tenant Improvement
Allowance:


•Copy of contract with Tenant's General Contractor
•Copy of General Contractor's certificate of insurance, including Additional
Insured endorsement naming Landlord as an Additional Insured
•General Contractor's Schedule of Values, showing total contract value
2.2.2.4    Other Terms. Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items.


2.2.3    Specifications for Building Standard Components. Landlord has
established specifications (the "Specifications") for the Building standard
components to be used in the construction of the Tenant Improvements in the
Premises which Specifications are attached hereto as Schedule 1. The quality of
Tenant Improvements shall be equal to or of greater quality than the
Specifications. Landlord may make reasonable changes to the Specifications from
time to time and shall provide the same in writing to Tenant.


SECTION 3



Exhibit B
6
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



CONSTRUCTION DRAWINGS


3.1    Selection of Architect/Construction Drawings.    Tenant shall retain the
architect/space planner (the "Architect") approved by Landlord, which approval
shall not be unreasonably withheld, to prepare the Construction Drawings.
Landlord hereby approves Gensler as an acceptable Architect. Tenant shall retain
the engineering consultants designated by Landlord (the "Engineers") to prepare
all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, life safety, and sprinkler work in the
Premises. The plans and drawings to be prepared by Architect and the Engineers
hereunder shall be known collectively as the "Construction Drawings". All
Construction Drawings shall comply with the drawing format and specifications
reasonably determined by Landlord, and shall be subject to Landlord's approval,
which approval shall not be unreasonably withheld or conditioned, and shall be
granted or denied within five (5) business days after the submission of the
Construction Drawings to Landlord for approval. Any disapproval by Landlord
shall specify in reasonable detail the reason for such disapproval. Following
any disapproval by Landlord as provided herein, Tenant shall revise the
applicable Construction Drawings in response to Landlord’s disapproval,
following which Landlord shall again grant or deny its consent within three (3)
business days. The foregoing process shall be repeated until final Construction
Drawings are approved. Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith. Landlord's review
of the Construction Drawings as set forth in this Section 3, shall be for its
sole purpose and shall not imply Landlord's review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord's space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.


3.2    Final Space Plan. Tenant shall supply Landlord with four (4) copies
signed by Tenant of its final space plan for the Premises before any
architectural working drawings or engineering drawings have been commenced. The
final space plan (the "Final Space Plan") shall include a layout and designation
of all offices, rooms and other partitioning and their intended use. Landlord
may request clarification or more specific drawings for special use items not
included in the Final Space Plan. Landlord shall advise Tenant within five (5)
business days after Landlord's receipt of the Final Space Plan for the Premises
if the same is unsatisfactory or incomplete in any respect. If Tenant is so
advised, Tenant shall promptly (i) cause the Final Space Plan to be revised to
correct any deficiencies or other matters Landlord may reasonably require, and
(ii) deliver such revised Final Space Plan to Landlord. The foregoing process
shall be repeated until the Final Space Plan is approved.


3.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Premises, and
cause the Architect to compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits for the Tenant Improvements (collectively, the "Final Working
Drawings"), and shall submit the same to Landlord for Landlord's approval.
Tenant shall supply Landlord with four (4) copies signed by Tenant of such Final
Working Drawings. Landlord shall advise Tenant within five (5) business days
after Landlord's receipt of the Final Working Drawings for the Premises if, in
Landlord's reasonable determination, the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly (i) revise the Final
Working Drawings in accordance with such review and any reasonable disapproval
of Landlord in connection therewith, and (ii) deliver such revised Final Working
Drawings to Landlord. The foregoing process shall be repeated until the Final
Working Drawings are approved.


3.4    Approved Working Drawings.    The Final Working Drawings shall be
approved by Landlord (the "Approved Working Drawings") prior to the commencement
of construction of the Premises by Tenant. After approval by Landlord of the
Final Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit for the Tenant Improvements or certificate of
occupancy for the Premises and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit

Exhibit B
7
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld or conditioned and shall be granted or reasonably denied
within five (5) business days following request.


3.5    Non Standard Tenant Improvements. "Non Standard Tenant Improvements"
shall mean (a) any part of the Tenant Improvements which do not constitute
Building standard tenant improvements, including, but not limited to, plumbing
and millwork; and (b) a configuration of the Tenant Improvements which is not
usual and customary for normal occupancy. Provided Landlord notifies Tenant of
such requirement at the time Landlord approves the Working Drawings, Tenant
shall be required to remove such Non Standard Tenant Improvements designated by
Landlord for removal at the expiration or earlier termination of the Lease and
repair any damage caused thereby.


SECTION 4


CONSTRUCTION OF THE TENANT IMPROVEMENTS




4.1    Tenant's Selection of Contractor and Tenant's Agents.


4.1.1    The Contractor. Tenant shall select and retain a general contractor
(“Contractor”) to construct the Tenant Improvements. Such Contractor shall be
subject to Landlord’s approval, which approval shall not be unreasonably
withheld or conditioned and shall be given or reasonably denied within three (3)
business days following Tenant’s request for approval. Landlord hereby approves
Principal Builders as an acceptable Contractor. Tenant shall deliver to Landlord
notice of its selection of the Contractor (if other than Principal Builders)
upon such selection.


4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant in connection with the Tenant Improvements and the
Contractor shall be known collectively as "Tenant's Agents". All subcontractors
shall be approved in writing by Landlord, which approval shall not be
unreasonably withheld or conditioned and shall be given or reasonably denied
within three (3) business days following Tenant's request for approval; provided
that, in any event, Tenant must contract with Landlord's base building
subcontractors for any mechanical, electrical, plumbing, life safety,
structural, heating, ventilation, and air-conditioning work in the Premises. If
requested by Landlord, Tenant's Agents shall all be union labor in compliance
with the master labor agreements existing between trade unions and the local
chapter of the Associated General Contractors of America.


4.2    Construction of Tenant Improvements by Tenant's Agents.


4.2.1    Construction Contract; Cost Budget.    Tenant shall submit to Landlord
a copy of the construction contract and general conditions with Contractor (the
"Contract") for Landlord’s records. Prior to the commencement of the
construction of the Tenant Improvements, Tenant shall provide Landlord with a
written detailed cost breakdown (the "Final Costs Statement"), by trade, of the
final costs to be incurred, or which have been incurred, as set forth more
particularly in Section 2.2.1.1 through 2.2.1.8 above, in connection with the
design and construction of the Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor (which costs form a basis for the amount
of the Contract, if any (the "Final Costs"). To the extent the Final Costs
exceed the Tenant Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the commencement of construction of the Tenant Improvements), Tenant
shall make payments for such additional costs (the "Over-Allowance Amount") out
of its own funds, but Tenant shall provide Landlord with the documents described
in Sections 2.2.2.1 (i), (ii), (iii) and (iv) above prior to Tenant paying such
costs.


4.2.2    Tenant's Agents.


4.2.2.1    Landlord's General Conditions for Tenant's Agents and Tenant
Improvement Work. Tenant's and Tenant's Agents' construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements

Exhibit B
8
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



shall be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant and Tenant's Agents shall not, in any way, interfere with, obstruct,
or delay, the work of Landlord's base building contractor and subcontractors
with respect to any work in the Building; (iii) Tenant's Agents shall submit
schedules of all work relating to the Tenant's Improvements to Contractor and
Contractor shall, within five (5) business days of receipt thereof, inform
Tenant's Agents of any changes which are necessary thereto, and Tenant's Agents
shall adhere to such corrected schedule; and (iv) Tenant shall abide by all
uniform rules made by Landlord's Building contractor or Landlord's Building
manager and provided to Tenant with respect to the use of freight, loading dock
and service elevators, storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this Work
Letter, including, without limitation, the construction of the Tenant
Improvements.
4.2.2.2    Coordination Fee. Tenant shall pay a logistical coordination fee (the
"Coordination Fee") to Landlord in an amount equal to one hundred fifty dollars
($150.00) per hour for time actually expended and documented by Landlord in
connection with the design and construction of the Tenant Improvements, which
Coordination Fee shall be for services relating to the coordination of the
construction of the Tenant Improvements and for the review of Tenant's plans and
drawings as referenced in Section 3 above, which amount shall be charged against
the Tenant Improvement Allowance.
4.2.2.3    Indemnity. Tenant's indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non- payment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.
4.2.2.4    Insurance Requirements.


4.2.2.4.1    General Coverages.    All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.
4.2.2.4.2    Special Coverages. Tenant shall cause the Contractor to carry
"Builder's All Risk" insurance in an amount approved by Landlord covering the
construction of the Tenant Improvements, and such other insurance as Landlord
may reasonably require, it being understood and agreed that the Tenant
Improvements shall be insured by Tenant pursuant to the Lease immediately upon
completion thereof. Such insurance shall be in amounts and shall include such
extended coverage endorsements as may be reasonably required by Landlord, and in
form and with companies as are required to be carried by Tenant as set forth in
the Lease.
4.2.2.4.3    General Terms.    Certificates for all insurance carried pursuant
to this Section 4.2.2.4 shall be delivered to Landlord before the commencement
of construction of the Tenant Improvements and before the Contractor's equipment
is moved onto the site. In the event that the Tenant Improvements are damaged by
any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant's sole cost and expense. All policies
carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as their
interests may appear, as well as Contractor and Tenant's Agents, and shall name
as additional insureds Landlord's property manager, Landlord's asset manager,
and all mortgagees and ground lessors of the Building. All insurance, except
Workers' Compensation, maintained by Tenant's Agents shall preclude subrogation
claims by the insurer against anyone insured thereunder. Such insurance shall
provide that it is primary insurance as respects the owner and that any other
insurance maintained by owner is excess and noncontributing with the insurance
required hereunder. The requirements for the foregoing insurance shall not
derogate from the provisions for indemnification of Landlord by Tenant under
Section 4.2.2.3 of this Work Letter.


4.2.3    Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) Applicable Laws, as each may apply according to
the rulings of the controlling public official, agent or other person; (ii)
applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and (iii)
building material manufacturer's specifications.


4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times,

Exhibit B
9
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



provided however, that Landlord's failure to inspect the Tenant Improvements
shall in no event constitute a waiver of any of Landlord's rights hereunder nor
shall Landlord's inspection of the Tenant Improvements constitute Landlord's
approval of the same. Should Landlord reasonably disapprove any portion of the
Tenant Improvements, Landlord shall notify Tenant in writing of such disapproval
and shall specify the items disapproved. Any defects or deviations in, and/or
reasonable disapproval by Landlord of, the Tenant Improvements shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists and such defect or
deviation might adversely affect the mechanical, electrical, plumbing, heating,
ventilating and air conditioning or life-safety systems of the Building, the
structure or exterior appearance of the Building or any other tenant's use of
such other tenant's leased premises, Landlord may, following notice to Tenant,
take such action as Landlord deems necessary, at Tenant's expense and without
incurring any liability on Landlord's part, to correct any such defect or
deviation, including, without limitation, causing the cessation of performance
of the construction of the Tenant Improvements until such time as the defect or
deviation is corrected to Landlord's reasonable satisfaction.


4.2.5    Meetings. Commencing upon the execution of the Lease, Tenant shall hold
weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
location mutually agreed upon by the parties, and Landlord and/or its agents
shall receive prior notice of, and shall have the right to attend, all such
meetings, and, upon Landlord's request, certain of Tenant's Agents shall attend
such meetings. In addition, minutes shall be taken at all such meetings, a copy
of which minutes shall be promptly delivered to Landlord. One such meeting each
month shall include the review of Contractor's current request for payment.


4.3    Notice of Completion; Copy of "As Built" Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Building is located in accordance with Section 8182 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant's agent
for such purpose, at Tenant's sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, (C) to deliver to Landlord two (2) sets of sepias of such as-built
drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (D) to deliver to Landlord a computer disk
containing the Approved Working Drawings in AutoCAD format, and (ii) Tenant
shall deliver to Landlord a copy of all warranties, guaranties, and operating
manuals and information relating to the improvements, equipment, and systems in
the Premises.


4.4    Coordination by Tenant's Agents with Landlord. Upon Tenant's delivery of
the Contract to Landlord under Section 4.2.1 of this Work Letter, Tenant shall
furnish Landlord with a schedule setting forth the projected date of the
completion of the Tenant Improvements and showing the critical time deadlines
for each phase, item or trade relating to the construction of the Tenant
Improvements.
SECTION 5


MISCELLANEOUS


5.1    Tenant's Representative.    Tenant has designated Jeff Logan of Savills
Studley, Inc. as its sole representative with respect to the matters set forth
in this Work Letter, who, until further notice to Landlord, shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Work Letter.


5.2    Landlord's Representative. Landlord has designated Jim Osburn as its sole
representative with respect to the matters set forth in this Work Letter, who,
until further notice to Tenant, shall have full authority and responsibility to
act on behalf of the Landlord as required in this Work Letter.



Exhibit B
10
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



5.3    Time of the Essence in This Work Letter.    Unless otherwise indicated,
all references herein to a "number of days" shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.


5.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant of this Work Letter
(which, for purposes hereof, shall include, without limitation, the delivery by
Tenant to Landlord of any oral or written notice that Tenant does not intend to
occupy the Premises, and/or any other anticipatory breach of the Lease) or the
Lease has occurred at any time on or before the substantial completion of the
Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such work stoppage), and (ii)
all other obligations of Landlord under the terms of this Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such inaction by Landlord). In
addition, if the Lease is terminated prior to the Lease Commencement Date for
any reason due to a default by Tenant as described in Article 24 of the Lease or
under this Work Letter (including, without limitation, any anticipatory breach
described above in this Section 5.4), then (A) Tenant shall be liable to
Landlord for all damages available to Landlord pursuant to the Lease and
otherwise available to Landlord at law and/or in equity by reason of a default
by Tenant under the Lease or this Work Letter (including, without limitation,
the remedies available to Landlord pursuant to California Civil Code Section
1951.2), and (B) Tenant shall pay to Landlord, as Additional Rent under the
Lease, within five (5) days of receipt of a statement therefor, any and all
costs (if any) incurred by Landlord (including any portion of the Tenant
Improvement Allowance disbursed by Landlord) and not reimbursed or otherwise
paid by Tenant through the date of such termination in connection with the
Tenant Improvements to the extent planned, installed and/or constructed as of
such date of termination, including, but not limited to, any costs related to
the removal of all or any portion of the Tenant Improvements and restoration
costs related thereto.


5.5    Miscellaneous Charges. Neither Tenant nor Tenant's Agents shall be
charged for Building services, such as freight elevator usage, or utilities, in
connection with construction of the Tenant Improvements.


5.6    Deemed Approval. Notwithstanding anything to the contrary contained in
this Work Letter, in the event that Landlord fails to timely respond to any
matter in this Work Letter requiring Landlord's consent or approval, Tenant
shall deliver a second written request to Landlord and if Landlord fails to
respond to such second written request within two (2) business days after
receipt, then Tenant's request shall be deemed approved.




SCHEDULE 1
BUILDING SPECIFICATIONS

Exhibit B
11
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



[image4.jpg]

Exhibit B
12
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



EXHIBIT C


150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA
NOTICE OF LEASE TERM DATES


To:         
Re:    Office Lease dated
2015 between 150 SPEAR STREET, LLC, a Delaware limited liability
company ("Landlord"), and CASTLIGHT HEALTH, INC., a Delaware corporation
("Tenant") concerning Suites 200, 400, 500 and 575 on floors two, four and five
of the office building located at 150 Spear Street, San Francisco, California.


Gentlemen: In accordance with the above-referenced Office Lease (the "Lease"),
we wish to advise you and/or confirm asfollows:


1.
The Lease Term shall commence on or has commenced on    ,     

ending on    ,    .



2.
Rent commenced to accrue on    in the amount of $    .

for a term of
3.
If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.



4.
Your rent checks should be made payable to    at    _.



5.
The approximate number of rentable square feet within the Premises is    (    )
square feet.



6.
Tenant's Share as adjusted based upon the approximate number of rentable square
feet within the Premises is    %.







Agreed to and Accepted as of    , 2015.


"Tenant":


CASTLIGHT HEALTH, INC.,
a Delaware corporation


By:     
Its:     



Exhibit C
1
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



EXHIBIT D


150 SPEAR STREET, SAN FRANCISCO, CALIFORNIA
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.


Tenant shall not alter any lock or install any new or additional locks or bolts
on any doors or windows of the Premises without obtaining Landlord's prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Ten (10) keys will be furnished by Landlord for the
Premises, and any additional keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord. Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices, and toilet rooms, either furnished to, or otherwise procured by, Tenant
and in the event of the loss of keys so furnished, Tenant shall pay to Landlord
the cost of replacing same or of changing the lock or locks opened by such lost
key if Landlord shall deem it necessary to make such changes.


All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.


Landlord reserves the right to close and keep locked all entrance and exit doors
of the Building during such hours as are customary for comparable buildings in
the San Francisco, California area. Tenant, its employees and agents must be
sure that the doors to the Building are securely closed and locked when leaving
the Premises if it is after the normal hours of business for the Building. Any
tenant, its employees, agents or any other persons entering or leaving the
Building at any time when it is so locked, or any time when it is considered to
be after normal business hours for the Building, may be required to sign the
Building register. Access to the Building may be refused unless the person
seeking access has proper identification or has a previously arranged pass for
access to the Building. Landlord will furnish passes to persons for whom Tenant
requests same in writing. Tenant shall be responsible for all persons for whom
Tenant requests passes and shall be liable to Landlord for all acts of such
persons. Landlord and Landlord's agents shall in no case be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person. In case of invasion, mob, riot, public excitement, or other
commotion, Landlord reserves the right to prevent access to the Building or the
Project during the continuance thereof by any means it deems appropriate for the
safety and protection of life and property.


No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.


No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator and by such personnel as shall be designated by
Landlord.


The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of

Exhibit D
2
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



the Premises or the Building without the prior written consent of the Landlord.
Tenant shall not disturb, solicit, peddle, or canvass any occupant of the
Project and shall cooperate with Landlord and Landlord's agents to prevent same.


The toilet rooms, urinals, wash bowls and other apparatus shall not be used for
any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.


Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord's prior written consent.
Tenant shall not purchase spring water, ice, towel, linen, maintenance or other
like services from any person or persons not approved by Landlord.


Except for vending machines intended for the sole use of Tenant's employees and
invitees, no vending machine or machines other than fractional horsepower office
machines shall be installed, maintained or operated upon the Premises without
the written consent of Landlord.


Tenant shall not use or keep in or on the Premises, the Building, or the Project
any kerosene, gasoline, explosive material, corrosive material, material capable
of emitting toxic fumes, or other inflammable or combustible fluid chemical,
substitute or material. Tenant shall provide material safety data sheets for any
Hazardous Material used or kept on the Premises.


Tenant shall not without the prior written consent of Landlord use any method of
heating or air conditioning other than that supplied by Landlord.


Tenant shall not use, keep or permit to be used or kept, any foul or noxious gas
or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way. Tenant shall not
throw anything out of doors, windows or skylights or down passageways.


Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.


No cooking shall be done or permitted on the Premises, nor shall the Premises be
used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters'
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.


The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.


Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs, or who shall in any manner do any act in violation of any of these Rules
and Regulations.

Exhibit D
3
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.


Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall participate in recycling
programs undertaken by Landlord.


Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San
Francisco, California without violation of any law or ordinance governing such
disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate. If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith,
at Tenant's expense, cause the Premises to be exterminated from time to time to
the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.


Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.


Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.


No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall be responsible for
any damage to the window film on the exterior windows of the Premises and shall
promptly repair any such damage at Tenant's sole cost and expense. Tenant shall
keep its window coverings closed during any period of the day when the sun is
shining directly on the windows of the Premises. Prior to leaving the Premises
for the day, Tenant shall draw or lower window coverings and extinguish all
lights. Tenant shall abide by Landlord's regulations concerning the opening and
closing of window coverings which are attached to the windows in the Premises,
if any, which have a view of any interior portion of the Building or Building
common areas.


The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.


Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.


Tenant must comply with all applicable "NO-SMOKING" or similar ordinances. If
Tenant is required under the ordinance to adopt a written smoking policy, a copy
of said policy shall be on file in the office of the Building.


Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord,

Exhibit D
4
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



at its option, elects to provide security protection for the Project or any
portion thereof. Tenant further assumes the risk that any safety and security
devices, services and programs which Landlord elects, in its sole discretion, to
provide may not be effective, or may malfunction or be circumvented by an
unauthorized third party, and Tenant shall, in addition to its other insurance
obligations under this Lease, obtain its own insurance coverage to the extent
Tenant desires protection against losses related to such occurrences. Tenant
shall cooperate in any reasonable safety or security program developed by
Landlord or required by law.


Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.


No on-site auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.


No tenant shall use or permit the use of any portion of the Premises for living
quarters, sleeping apartments or lodging rooms.


Tenant shall install and maintain, at Tenant's sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.


Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein, and shall
provide all such changes to Tenant in writing. Landlord may waive any one or
more of these Rules and Regulations for the benefit of any particular tenants,
but no such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules or Regulations against any or all tenants of the
Project. Tenant shall be deemed to have read these Rules and Regulations and to
have agreed to abide by them as a condition of its occupancy of the Premises.





Exhibit D
5
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



RIDER 1
Right of First Offer


This Rider 1 ("ROFO Rider") is incorporated as a part of that certain Office
Lease dated May 7, 2015, by and between CASTLIGHT HEALTH, INC., a Delaware
corporation ("Tenant"), and 150 SPEAR STREET, LLC, a Delaware limited liability
company ("Landlord"), for the Premises located at 150 Spear Street, Suites 200,
400, 500 and 575, San Francisco, California (the "Premises").


1.Right of First Offer. Commencing on the date of this Lease and continuing
thereafter during the first three (3) years of the initial term of the Lease,
Tenant shall have an ongoing right of first offer ("First Offer Right") to lease
any rentable area on floors 5 through 11 and 14 of the Building, which is
available or is expected to become available within five (5) business days for
lease to third parties, as determined by Landlord. Notwithstanding anything to
the contrary contained herein, (i) the lease term for Tenant's lease of the
First Offer Space pursuant to Tenant's exercise of the First Offer Right shall
commence only following the expiration or earlier termination of (A) any
existing lease pertaining to the First Offer Space as of the date hereof and (B)
the first lease pertaining to the First Offer Space entered into by Landlord
after the date of this Lease (if the First Offer Space is vacant as of the date
of this Lease) (the leases described in Sections 1(i)(A) and (B) are referred to
collectively as the "Superior Leases"), including any renewal or extension of
any such existing or future lease, whether or not such renewal or extension is
pursuant to an express written provision in such lease, and regardless of
whether any such renewal or extension is consummated pursuant to a lease
amendment or a new lease, and (ii) such First Offer Right shall be subordinate
and secondary to all rights of expansion, first refusal, first offer or similar
rights granted to Parallel Advisors, LLC with respect to floor 9 of the Building
(the rights described in items (i) and (ii), above, to be known collectively as
the "Superior Rights").


2.Terms and Conditions. Landlord shall give Tenant written notice (the "First
Offer Notice") that the First Offer Space is available or is expected to become
available for lease by Tenant as provided above (as such availability is
determined by Landlord) pursuant to the terms of Tenant's First Offer Right, as
set forth in this Addendum, provided that no holder of Superior Rights desires
to lease all or any portion of the First Offer Space. Any such Landlord's First
Offer Notice delivered by Landlord in accordance with the provisions of Section
1 above shall set forth the terms upon which Landlord would lease the First
Offer Space to Tenant, including, without limitation (i) the anticipated date
upon which the First Offer Space is available or is expected to become available
for lease by Tenant and the commencement date therefor, (ii) the Base Rent
payable for the First Offer Space, which shall be equal to the then Fair Market
Rental Rate for the First Offer Space (as defined in this Section 2 below and as
determined by Landlord), and (iii) the term of the lease for the First Offer
Space which shall in all events be at least four (4) years. As of the
commencement of the First Offer Space term, Landlord shall deliver to Tenant
possession of the First Offer Space in broom clean condition, free of all
personal property and debris, and with the Base Building and the existing
Building systems and equipment in good working condition and otherwise in its
then existing condition and state of repair, "AS IS", without any obligation of
Landlord to remodel, improve or alter the First Offer Space, to perform any
other construction or work of improvement upon the First Offer Space, or to
provide Tenant with any construction or refurbishment allowance except as
determined as part of Fair Market Rental Rate. Tenant acknowledges that no
representations or warranties of any kind, express or implied, respecting the
condition of the First Offer Space, Building, or Park have been made by Landlord
or any agent of Landlord to Tenant, except as expressly set forth herein. Tenant
further acknowledges that neither Landlord nor any of Landlord's agents,
representatives or employees have made any representations as to the suitability
or fitness of the First Offer Space for the conduct of Tenant's business, or for
any other purpose. Any exception to the foregoing provisions must be made by
express written agreement signed by both parties. As used herein, the "Fair
Market Rental Rate" payable by Tenant for the First Offer Space shall mean the
Base Rent for the highest and best use for comparable space at which non-equity
tenants, as of the commencement of the lease term for the First Offer Space,
will be leasing non-sublease, non-equity, unencumbered space comparable in size,
location and quality to the First Offer Space for a comparable term, which
comparable space is located in the Building and in other comparable first-class
buildings in the vicinity of the Building, taking into consideration all free
rent, tenant improvement allowances, brokerage commissions and other
out-of-pocket concessions generally being granted at such time for such
comparable space for the lease term for the First Offer Space, including the
condition and value of existing tenant improvements in the First Offer Space.
The Fair Market Rental Rate shall include the periodic rental increases that
would be included for space leased for the period the First Offer Space will be
covered by the Lease.



Rider 1
1
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



4.Procedure for Acceptance. On or before the date which is seven (7) business
days after Tenant's receipt of Landlord's First Offer Notice (the "Election
Date"), Tenant shall deliver written notice to Landlord ("Tenant's Election
Notice") pursuant to which Tenant shall have the right to elect either to: (i)
lease the entire First Offer Space described in the First Offer Notice upon the
terms set forth in the First Offer Notice; or (ii) refuse to lease such First
Offer Space identified in the First Offer Notice. If Tenant does not respond in
writing to Landlord's First Offer Notice by the Election Date, Tenant shall be
deemed to have elected not to lease such First Offer Space. If Tenant elects or
is deemed to have elected not to lease such First Offer Space, then Tenant's
First Offer Right set forth in this ROFO Rider shall terminate with respect to
such First Offer Space and Landlord shall thereafter have the right to lease all
or any portion of such First Offer Space to anyone to whom Landlord desires on
any terms Landlord desires.


5.Lease of First Offer Space. If Tenant timely exercises this First Offer Right
as set forth herein, Tenant shall provide Landlord a non-refundable deposit,
equivalent to the first month's Base Rent for the First Offer Space and the
parties shall have ten (10) business days after Landlord receives Tenant's
Election Notice and deposit from Tenant in which to execute an amendment to the
Lease adding such First Offer Space to the Premises on all of the terms and
conditions as applicable to the initial Premises, as modified to reflect the
terms and conditions as set forth in Landlord's First Offer Notice. Upon full
execution of an amendment for the First Offer Space, the non-refundable deposit
shall be credited toward Base Rent for the first month of the terms of the First
Offer Space. Notwithstanding anything to the contrary contained herein, Tenant
must elect to exercise its First Offer Right provided herein, if at all, with
respect to all of the space offered by Landlord to Tenant in Landlord's First
Offer Notice at any particular time, and Tenant may not elect to lease only a
portion thereof.


6.Limitations on, and Conditions to, First Offer Right. Notwithstanding anything
in the foregoing to the contrary, at Landlord's option, and in addition to all
of Landlord's remedies under this Lease, at law or in equity, the First Offer
Right hereinabove granted to Tenant shall not be deemed to be properly exercised
if any of the following individual events occur or any combination thereof
occur: (i) at any time Tenant has been in monetary default of the performance of
any of the covenants, conditions or agreements to be performed under this Lease
(beyond the expiration of all applicable notice and cure periods); and/or (ii)
on the scheduled commencement date for Tenant's lease of the First Offer Space,
Tenant is in default under this Lease (beyond the expiration of all applicable
notice and cure periods); and/or (iii) Tenant has assigned its rights and
obligations under all or part of the Lease other than to a Permitted Transferee
or Tenant is then subleasing more than thirty-three percent 33% of the Premises
other than to a Permitted Transferee; and/or (iv) Tenant's financial condition
is unacceptable to Landlord at the time Tenant's Election Notice is delivered to
Landlord (and if Tenant's financial condition is sufficient at the time of
delivery of Tenant's Election Notice to satisfy the requirements necessary to
burn down the Letter of Credit Amount as provided in the Letter of Credit Rider,
then Tenant's financial condition shall be deemed acceptable to Landlord
pursuant to this clause); and/or (v) Tenant has failed to exercise properly this
First Offer Right in a timely manner in strict accordance with the provisions of
this ROFO Rider; and/or (vi) Tenant's right to possession of all or any part of
the Premises under the Lease has been terminated, or if the Lease has been
terminated earlier, pursuant to the terms and provisions of the Lease. Tenant's
First Offer Right to lease the First Offer Space is personal to the original
Tenant executing this Lease, and may not be assigned, voluntarily or
involuntarily, separate from or as part of the Lease other than to a Permitted
Transferee.


7.Brokers. Tenant hereby agrees that it will solely be responsible for any and
all brokerage commissions and finder's fees payable to any broker in connection
with any of the First Offer Space described herein and Tenant shall indemnify,
defend and hold Landlord free and harmless against any liability, claim,
judgment, or damages with respect thereto, including attorneys' fees and costs.


8.Time is of the Essence. Time is of the essence with respect to each and every
time period described in this ROFO Rider.



Rider 1
2
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



RIDER 2
LETTER OF CREDIT RIDER


This Letter of Credit Rider ("Letter of Credit Rider") is made and entered into
by and between 150 SPEAR STREET, LLC, a Delaware limited liability company
("Landlord"), and CASTLIGHT HEALTH, INC., a Delaware corporation ("Tenant"), and
is dated as of the date of the Office Lease ("Lease") by and between Landlord
and Tenant to which this Letter of Credit Rider is attached. The agreements set
forth in this Letter of Credit Rider shall have the same force and effect as if
set forth in the Lease. To the extent the terms of this Letter of Credit Rider
are inconsistent with the terms of the Lease, the terms of this Letter of Credit
Rider shall control.


1.Within ten (10) days of the mutual execution and delivery of the Lease, Tenant
shall deliver to Landlord, as collateral for the full and faithful performance
by Tenant of all of its obligations under the Lease and to compensate Landlord
for all losses and damages Landlord may suffer as a result of any default by
Tenant under the Lease, an irrevocable and unconditional negotiable standby
letter of credit (the "Letter of Credit"), in the form attached hereto as
Exhibit 1 or such other form provided by the issuer and acceptable to Landlord
in Landlord's sole discretion and containing the terms required herein, payable
in the City of San Francisco, California, running in favor of Landlord issued by
a solvent, nationally recognized commercial bank (the “Bank”) that is acceptable
to Landlord in its sole discretion and (1) is chartered under the laws of the
United States, any State thereof or the District of Columbia, and which is
insured by the Federal Deposit Insurance Corporation; (2) has a long term rating
of A or higher as rated by Moody’s Investors Services, Standard & Poor’s, and
Fitch Ratings Ltd (Fitch), under the supervision of the Superintendent of Banks
of the State of California, or a national banking association (the “Letter of
Credit Issuer Requirements”), in the amount of One Million Dollars
($1,000,000.00) (the "Letter of Credit Amount"). As of the date of this Lease,
Morgan Stanley meets the Letter of Credit Issuer Requirements and, so long as
such entity continues to meet such requirements, is approved by Landlord to
issue the Letter of Credit. In the event Tenant desires to reduce the Letter of
Credit Amount, then Tenant shall deliver to Landlord, (a) unaudited financial
statements prepared in accordance with generally accepted accounting principles
("GAAP") and certified as true and correct by Tenant's chief financial officer
for the immediately preceding four (4) calendar quarters, and (b) audited
financial statements prepared in accordance with GAAP and certified as true and
correct by a national independent certified public accounting firm (any such
financial statement shall be hereinafter referred to as a "Financial Statement")
for the immediately preceding calendar year. If any Financial Statement
evidences that (i) Tenant's working capital (current assets less current
liabilities net of deferred revenue) is an amount of at least One Hundred
Million Dollars ($100,000,000.00) and (ii) Tenant has positive net operating
income for the immediately preceding four (4) consecutive calendar quarters or
Tenant has positive net operating income for the immediately preceding two (2)
consecutive calendar quarters and has maintained throughout such two (2)
calendar quarters a net cash balance of at least Two Hundred Fifty Million
Dollars ($250,000,000.00), then provided Tenant has not been in monetary default
under the Lease at any time during the Term (beyond the expiration of any
applicable notice and cure period) prior to such date and Landlord has not drawn
down on the Letter of Credit (or utilized the Security Deposit to cure a Tenant
monetary default) prior to such date, then Tenant shall have the right to reduce
the Letter of Credit Amount to Five Hundred Thousand Dollars ($500,000.00). In
addition to the foregoing, if, (A) regardless of whether the Letter of Credit
Amount has been reduced pursuant to the immediately preceding sentence, (B)
Tenant has not been in monetary default under the Lease at any time during the
Term (beyond the expiration of any applicable notice and cure period) prior to
such date, (C) Landlord has not drawn down on the Letter of Credit (or utilized
the Security Deposit to cure a Tenant monetary default) prior to such date, and
(D) Tenant's Financial Statements evidence that Tenant's working capital
(current assets less current liabilities net of deferred revenue) is an amount
of at least One Hundred Million Dollars ($100,000,000.00) and Tenant has
maintained positive net operating income for the immediately preceding
twenty-four (24) consecutive calendar months, then Tenant shall have the right
to reduce the Letter of Credit Amount to zero. No reductions in the Letter of
Credit Amount pursuant to this paragraph shall be permitted prior to the date
that is eighteen (18) months after Tenant actually commences the payment of Base
Rent due under the Lease. If Tenant requests a reduction in the Letter of Credit
Amount and satisfies the requirements therefor, then Landlord shall, within
seven (7) business days request from the Bank all documents necessary to
effectuate the Letter of Credit reduction and shall promptly and diligently
pursue the completion of such documents. Any fees, costs or expenses incurred by
Landlord in connection with documentation of any such reduction in the Letter of
Credit Amount pursuant to this paragraph shall be borne solely by Tenant.
Notwithstanding anything to the contrary herein, if Tenant has defaulted in its
monetary obligations under the Lease (beyond the expiration of any applicable
notice and cure periods), then Tenant’s right to reduce the face

Rider 2
3
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



amount of the Letter of Credit shall terminate and shall be of no further force
or effect.
2.The Letter of Credit shall be (i) at sight, irrevocable and unconditional,
(ii) maintained in effect, whether through replacement, renewal or extension,
for the period from the Lease Commencement Date and continuing until the date
(the "Letter of Credit Expiration Date") which is ninety (90) days after the
Lease Expiration Date, and Tenant shall deliver a new Letter of Credit or
certificate of renewal or extension to Landlord at least thirty (30) days prior
to the expiration of the Letter of Credit then held by Landlord, without any
action whatsoever on the part of Landlord,
(iii) subject to the International Standby Practices 1998, International Chamber
of Commerce Publication #590, (iv) fully assignable by Landlord, and (v) permit
partial draws. In addition to the foregoing, the form and terms of the Letter of
Credit shall provide, among other things, in effect that: (A) Landlord, or its
then managing agent, shall have the right to draw down an amount up to the face
amount of the Letter of Credit (1) upon the presentation to the Bank of
Landlord's (or Landlord's then managing agent's) written statement that such
amount is due to Landlord under the terms and conditions of the Lease, or (2) in
the event Tenant, as applicant, shall have failed to provide to Landlord a new
or renewal Letter of Credit satisfying the terms of this Letter of Credit Rider
at least thirty (30) days prior to the expiration of the Letter of Credit then
held by Landlord, (3) Tenant has filed a voluntary petition under the Federal
Bankruptcy Code or
(4) an involuntary petition has been filed against Tenant under the Federal
Bankruptcy Code, it being understood that if Landlord or its managing agent be a
limited liability company, corporation, partnership or other entity, then such
statement shall be signed by a managing member (if a limited liability company),
an officer (if a corporation), a general partner (if a partnership), or any
authorized party (if another entity) and (B) the Letter of Credit will be
honored by the Bank without inquiry as to the accuracy thereof and regardless of
whether Tenant disputes the content of such statement.


3.The Letter of Credit shall also provide that Landlord may, at any time and
without notice to Tenant and without first obtaining Tenant's consent thereto,
transfer all or any portion of its interest in and to the Letter of Credit to
another party, person or entity, regardless of whether or not such transfer is
separate from or as a part of the assignment by Landlord of its rights and
interests in and to the Lease. In the event of a transfer of Landlord's interest
in the Building, Landlord shall transfer the Letter of Credit, in whole or in
part (or cause a substitute letter of credit to be delivered, as applicable) to
the transferee and upon the transferee's written assumption of Landlord's
obligations under the Lease (including with respect to the Letter of Credit),
Landlord shall, without any further agreement between the parties, be released
by Tenant from all liability therefor, and it is agreed that the provisions
hereof shall apply to every transfer or assignment of the whole or any portion
of said Letter of Credit to a new landlord. In connection with any such transfer
of the Letter of Credit by Landlord, Tenant shall, at Tenant's sole cost and
expense, execute and submit to the Bank such applications, documents and
instruments as may be necessary to effectuate such transfer and, Tenant shall be
responsible for paying the Bank's transfer and processing fees in connection
therewith.


4.If, as result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the
Letter of Credit Amount, Tenant shall, within ten (10) days thereafter, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency (or a replacement letter of credit in the total Letter of Credit
Amount), and any such additional (or replacement) letter of credit shall comply
with all of the provisions of this Letter of Credit Rider, and if Tenant fails
to comply with the foregoing, notwithstanding anything to the contrary contained
in Article 19 of the Lease, the same shall constitute an incurable default by
Tenant. Tenant further covenants and warrants that it will neither assign nor
encumber the Letter of Credit or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the Letter of
Credit Expiration Date, a renewal thereof or substitute letter of credit, as
applicable, shall be delivered to Landlord not later than thirty (30) days prior
to the expiration of the Letter of Credit, which shall be irrevocable and
automatically renewable as above provided through the Letter of Credit
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Landlord in its sole discretion. However, if
the Letter of Credit is not timely renewed or a substitute letter of credit is
not timely received, or if Tenant fails to maintain the Letter of Credit in the
amount and in accordance with the terms set forth in this Letter of Credit
Rider, Landlord shall have the right to present the Letter of Credit to the Bank
in accordance with the terms of this Letter of Credit Rider, and the proceeds of
the Letter of Credit may be applied by Landlord for Tenant’s failure to fully
and faithfully perform all of Tenant’s obligations under this Lease and against
any Rent payable by Tenant under this Lease that is not paid when due in each
case beyond applicable notice and cure periods (unless such notice is prohibited
by law) and/or to pay for all losses and damages that Landlord has suffered or
that Landlord

Rider 2
4
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



reasonably estimates that it will suffer as a result of such default by Tenant
under this Lease. Any unused proceeds shall be held as a cash security deposit
and need not be segregated from Landlord's other assets.
5.Tenant hereby acknowledges and agrees that Landlord is entering into the Lease
in material reliance upon the ability of Landlord to draw upon the Letter of
Credit in the event Tenant fails to fully and faithfully perform all of Tenant’s
obligations under this Lease beyond applicable notice and cure periods (unless
such notice is prohibited by law) and to compensate Landlord for all losses and
damages Landlord may suffer as a result of the occurrence of such default on the
part of Tenant under the Lease and Landlord may, at any time, but without
obligation to do so, and without notice, draw upon the Letter of Credit, in part
or in whole, for such purposes. Tenant agrees not to interfere in any way with
payment to Landlord of the proceeds of the Letter of Credit, either prior to or
following a "draw" by Landlord of any portion of the Letter of Credit,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord's right to draw from the Letter of Credit. No condition or term of the
Lease shall be deemed to render the Letter of Credit conditional to justify the
issuer of the Letter of Credit in failing to honor a drawing upon such Letter of
Credit in a timely manner. Tenant agrees and acknowledges that Tenant has no
property interest whatsoever in the Letter of Credit or the proceeds thereof and
that, in the event Tenant becomes a debtor under any chapter of the Federal
Bankruptcy Code, neither Tenant, any trustee, nor Tenant's bankruptcy estate
shall have any right to restrict or limit Landlord's claim and/or rights to the
Letter of Credit and/or the proceeds thereof by application of Section 502(b)(6)
of the Federal Bankruptcy Code.


6.Notwithstanding anything to the contrary herein, if at any time the Letter of
Credit Issuer Requirements are not met, or if the financial condition of such
issuer changes in any other materially adverse way, as determined by Landlord in
its reasonable discretion, then Tenant shall within ten (10) days of written
notice from Landlord deliver to Landlord a replacement Letter of Credit which
otherwise meets the requirements of this Lease, including without limitation,
the Letter of Credit Issuer Requirements. Notwithstanding anything in this Lease
to the contrary, Tenant’s failure to replace the Letter of Credit and satisfy
the Letter of Credit Issuer Requirements within such 10-day period Landlord
shall constitute a material default for which there shall be no notice or grace
or cure periods being applicable thereto. In addition and without limiting the
generality of the foregoing, if the issuer of any letter of credit held by
Landlord is insolvent or is placed in receivership or conservatorship by the
Federal Deposit Insurance Corporation, or any successor or similar entity, or if
a trustee, receiver or liquidator is appointed for the issuer, then, effective
as of the date of such occurrence, said Letter of Credit shall be deemed to not
meet the requirements of this Letter of Credit Rider, and Tenant shall within
ten (10) days of written notice from Landlord deliver to Landlord a replacement
Letter of Credit which otherwise meets the requirements of this Letter of Credit
Rider and that meets the Letter of Credit Issuer Requirements (and Tenant’s
failure to do so shall, notwithstanding anything in this Letter of Credit Rider
or the Lease to the contrary, constitute a material default for while there
shall be no notice or grace or cure periods being applicable thereto other than
the aforesaid 10-day period).


7.Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal thereof or substitute therefor be (i)
deemed to be or treated as a "security deposit" within the meaning of California
Civil Code Section 1950.7, (ii) subject to the terms of such Section 1950.7, or
(iii) intended to serve as a "security deposit" within the meaning of such
Section 1950.7. The parties hereto (A) recite that the Letter of Credit is not
intended to serve as a security deposit and such Section 1950.7 and any and all
other laws, rules and regulations applicable to security deposits in the
commercial context ("Security Deposit Laws") shall have no applicability or
relevancy thereto and (B) waive any and all rights, duties and obligations
either party may now or, in the future, will have relating to or arising from
the Security Deposit Laws.



Rider 2
5
S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



EXHIBIT 1 TO LETTER OF CREDIT RIDER








 
 
 
 
 
 
 
 
Contact Phones:
 





IRREVOCABLE STANDBY LETTER OF CREDIT
     , 20      Beneficiary:
150 Spear Street, LLC
c/o Principal Real Estate Investors, LLC Department H137-MRI#          
711 High Street
Des Moines, Iowa 50392-1370 Attention: Senior Operations Manager
 
Our irrevocable standby Letter of Credit:
No.       
Applicant:      
     
     
Amount: Exactly USD $                        
(    and __/100 Dollars)
Final Date of Expiration:               [INSERT DATE WHICH IS 90 DAYS AFTER
LEASE EXPIRATION DATE]



We (the "Bank") hereby issue our irrevocable standby Letter of Credit No.    in
Beneficiary's favor for the account of the above-referenced Applicant, in the
aggregate amount of exactly USD $_        .
This Letter of Credit is available with us at our above office by presentation
of your draft drawn on us at sight bearing the clause: "Drawn under    [INSERT
NAME OF BANK] Letter of Credit No.    " and accompanied by the following:


1.Beneficiary's signed certification purportedly signed by an authorized officer
or agent stating:


(A)"Beneficiary, as landlord, is now entitled to draw upon this Letter of Credit
pursuant to the terms and conditions of that certain lease agreement
dated    for premises located at
    "; or


(B)"The Bank has notified us that this Letter of Credit will not be extended
beyond the current expiration date of this Letter of Credit and Applicant has
not delivered to Beneficiary at least thirty (30) days prior to the current
expiration of this Letter of Credit a replacement Letter of Credit satisfactory
to Beneficiary."


(C)"Tenant has filed a voluntary petition under the Federal Bankruptcy Code;" or


(D)"An involuntary petition has been filed against Tenant under the Federal
Bankruptcy Code."


2.The original of this Letter of Credit. Special conditions:


Partial draws under this Letter of Credit are permitted. Notwithstanding
anything to the contrary contained

S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15



--------------------------------------------------------------------------------



herein, this Letter of Credit shall expire permanently without renewal
on    [INSERT DATE WHICH IS 90 DAYS AFTER LEASE EXPIRATION DATE].


This Letter of Credit shall be automatically extended for an additional period
of one (1) year, without amendment, from the present or each future expiration
date but in any event not beyond    [INSERT DATE WHICH IS 90 DAYS AFTER LEASE
EXPIRATION DATE] which shall be the final expiration date of this Letter of
Credit, unless, at least thirty (30) days prior to the then current expiration
date we notify you by registered mail/overnight courier service at the above
address that this Letter of Credit will not be extended beyond the current
expiration date.


We hereby agree with you that all drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored upon presentation to us of
the documents described in Paragraph 1 above on or before the expiration date of
this Letter of Credit, without inquiry as to the accuracy thereof and regardless
of whether Applicant disputes the content of any such documents or
certifications.


This Letter of Credit is transferable and any such transfer may be effected by
us, provided that you deliver to us your written request for transfer in form
and substance reasonably satisfactory to us. Beneficiary may, at any time and
without notice to Applicant and without first obtaining Applicant's consent
thereto, transfer all or any portion of Beneficiary's interest in and to the
Letter of Credit to another party, person or entity, regardless of whether or
not such transfer is separate from or as a part of the assignment by Beneficiary
of Beneficiary's rights and interests in and to the Lease. Applicant shall be
responsible for paying the Bank's transfer and processing fees in connection
with any such transfer. The original of this Letter of Credit together with any
amendments thereto must accompany any such transfer request.


Except so far as otherwise expressly stated, this documentary credit is subject
to the International Standby Practices 1998, International Chamber Of Commerce
Publication No. 590.


By:          Authorized signature


Please direct any correspondence including drawing or inquiry quoting our
reference number to the above referenced address.


s





S:\PFG\Castlight Health Lease\Lease_RV11.docx: 5/6/15

